MASTER SERVICES AGREEMENT
 
 
This Master Services Agreement (“Master Services Agreement”) is made as of  July
___, 2011 (the “Effective Date”) by and among Morris Publishing Group, LLC, a
limited liability company organized under the laws of the State of Georgia
(“MPG”), and Morris Communications Company, LLC, a limited liability company
organized under the laws of the State of Georgia (“MCC,” MCC and MPG, each and
jointly, hereinafter referred to as “Customer”), on the one hand, and NIIT Media
Technologies, LLC, a limited liability company organized under the laws of the
State of Delaware Provider, on the other hand.  Customer and Provider are
sometimes referred to in this Agreement individually as a “Party” and, jointly,
as the “Parties.”
 
 
RECITALS
 
WHEREAS, immediately prior to the Effective Date, Customer and its Affiliates
had received certain (i) technology services, such as desk-side support, help
desk support, data hosting, application development and support and network
support, and (ii) supporting process services, such as call center services,
finance and accounting services, human resources services and print media
circulation services via a shared services center through an Affiliate, MStar
Solutions, LLC (“MStar”);
 
WHEREAS, NIIT Technologies, Inc. (“NIIT USA”) is in the business of providing
certain services, including some of the services being provided by MStar to
Customer immediately prior to the Effective Date;
 
WHEREAS, NIIT USA and MStar have entered into a joint venture, whereby, pursuant
to a Contribution Agreement and an LLC Agreement by and among Provider, NIIT USA
and MStar, dated as of the Effective Date (collectively, the “JV Agreement”),
MStar will contribute to Provider all assets used to operate the aforementioned
shared services center and NIIT USA will contribute to Provider capital in the
amount set forth in the JV Agreement, future offshoring capabilities, and
technical and processes competency skills;
 
WHEREAS, Customer, on its own behalf and on behalf of certain of its Affiliates,
wishes to engage Provider for certain services that relate to, among other
things, technology, back office and advertisement production, as more clearly
set forth in the Statements of Work of Schedule B attached hereto; and
 
WHEREAS, Provider wishes to be engaged to provide such services on the terms and
conditions set forth in  this Master Services Agreement together with any
Schedules and Exhibits attached hereto (collectively, the “Agreement”).
 
 
-1-

--------------------------------------------------------------------------------

 
 
 
NOW, THEREFORE, in consideration of the terms contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:
 
1.  
AGREEMENT STRUCTURE

 
1.1 Structure.
 
  The Agreement shall consist of the terms and conditions set forth in this
Master Services Agreement, the Schedules listed in Section 1.2 and any Exhibits
thereto.
 
1.2 Schedules.
 
  The Schedules to this Agreement are as follows:
 
1.2.1 Schedule A entitled “Defined Terms” sets forth certain defined terms used
in the Agreement;
 
1.2.2 Schedule B, which details the “Statements of Work” describes the Services
that Provider is to perform;
 
1.2.3 Schedule C entitled “Service Levels and Service Credits” identifies and
describes the Service Levels, sets forth rules for applying the Service Levels,
identifies and describes the Service Credit regime, and sets forth rules for
calculating Service Credits;
 
1.2.4 Schedule D entitled “Governance” sets forth certain rules addressing
Customer’s management of the Agreement, and Provider’s management of its
relationship with the Customer and the Services;
 
1.2.5 Schedule E entitled “Charges, Invoicing, and Payment” contains rules
governing the calculation of the Charges, the invoicing of such Charges by
Provider, and the payment of such Charges by Customer;
 
1.2.6 Schedule F entitled “Security and Privacy” are the security and privacy
policies of Customer that Provider has agreed to adopt as its own for purposes
of providing the Services;
 
1.2.7 Schedule G entitled “Audits” sets forth the Parties’ respective audit
rights and obligations;
 
1.2.8 Schedule H entitled “Insurance” sets forth the Provider’s obligations with
respect to insurance;
 
1.2.9 Schedule I entitled “Retained Tasks” sets forth the tasks retained by
Customer;
 
1.2.10 Schedule J entitled “Disengagement Assistance” describes the assistance
related to any disengagement of Provider hereunder that Provider is to provide
in accordance with Section 12.6;
 
1.2.11 Schedule K entitled “Termination Charges” sets forth the fees applicable
to termination by Customer for convenience and without cause of this Agreement
 
 
-2-

--------------------------------------------------------------------------------

 

1.2.12 as a whole or substantially as a whole, and of each Function for each
month during the Term, which fees shall decline month by month;
 
1.2.13 Schedule L entitled “Transition Plan” describes, and establishes a
timeline for, the performance of critical transition tasks, functions and
responsibilities for the transition of Services from Customer to Provider; and
 
1.2.14 Schedule M entitled “Letter Agreement by MCC” sets forth the Agreement of
even date executed by MCC with MPG and Provider undertaking certain payments to
the Provider.
 
1.3 Other Rules of Construction and Interpretation.
 
1.3.1 Capitalized Terms.  Capitalized terms not defined in the Agreement, which
includes any Schedules and Exhibits attached thereto, shall have the meanings
given to them in Schedule A.
 
1.3.2 Order of Precedence.  In the event of a conflict, ambiguity or
inconsistency between the provisions of this Master Services Agreement and any
Schedule (including its Exhibits), the terms of this Master Services Agreement
shall govern unless a provision of the Schedule (including its Exhibits)
expressly states that it is intended to supersede this Master Services
Agreement.
 
1.3.3 Interpretations; Rules of Construction.  The following interpretations and
rules of construction shall apply:  (a) headings preceding the text of sections
and headings to any Schedules and Exhibits are used for convenience only and are
not to be considered in construing or interpreting this Agreement; (b) any
reference to a Section will be to the document in which it is included (e.g.,
the Master Services Agreement or a Schedule or Exhibit thereto) unless such
reference specifically references another document; (c) references to any Law
refer to such Law in changed or supplemented form, or to a newly adopted Law
replacing a previous Law; (d) the use of the term “including” and inflections
thereof, or of the abbreviation “e.g.” mean “including without limitation,”
“include without limitation” or “includes without limitation;” (e) “may” means
has the right, but not the obligation to do something and “may not” means does
not have the right to do something; (f) “will” and “shall” are expressions of
command, not merely expressions of future intent or expectation; (g) “written”
or “in writing” is used for emphasis in certain circumstances, but that will not
derogate from the general application of the notice requirements in those and
other circumstances; (h) use of the singular imports the plural and vice versa;
and (i) use of a specific gender imports the other gender(s).  The Parties
acknowledge and agree that they have mutually negotiated the terms and
conditions of this Agreement and that any provision contained herein with
respect to which an issue of interpretation or construction arises shall not be
construed to the detriment of the drafter on the basis that such Party or its
professional advisor was the drafter, but shall be construed according to the
intent of the Parties as evidenced by the entire Agreement.
 
2.  
TERM

 
2.1 Term.
 

 
-3-

--------------------------------------------------------------------------------

 

2.2 Agreement.  Subject to Section 12, the term of this Agreement will begin on
the Effective Date and will end on the fifth (5th) anniversary thereof (the
“Initial Term”), unless extended under Section 2.1.2 (the Initial Term, together
with any exercised extensions and renewals under Section 2.1.2, collectively,
the “Term”).
 
2.2.1 Renewal.  Upon giving notice to Provider no less than ninety (90) days
prior to the expiration of the Initial Term, Customer shall have the right to
extend the Initial Term of the Agreement for a period of up to sixty (60) months
(the “Extension Period”) on the terms and conditions then in effect, provided
that such extension shall be subject to an increase in Charges as agreed upon by
both Parties in good faith.  Without limiting the foregoing, this Agreement
shall automatically renew for successive twelve-month periods following the end
of the Term, on the terms and conditions then in effect, provided that each such
twelve-month renewal shall be subject to an increase in Charges as agreed upon
by both Parties in good faith, unless terminated by Provider or Customer upon
not less than ninety (90) days written notice prior to the end of the Term.
 
3.  
SERVICES

 
3.1 Due Diligence.
 
  The Customer acknowledges that the Provider has not had an adequate
opportunity and/or the data to complete its due diligence, and that its
commitments under this Agreement are based solely on (a) the representations and
warranties of the Customer under this Agreement and MStar under the JV
Agreement; and (b) such assumptions as could reasonably have been derived by the
Provider from such representations and warranties.  Accordingly, the Customer
specifically acknowledges and agrees that there shall be a post-signing
verification, including as expressly set forth herein or in the Schedules agreed
to prior to the execution of this Agreement and set forth in this Agreement;
provided, however, that if any post-signing verification requires amendments to
any of the Schedules, including Schedule E, such amendments shall only become
effective upon mutual written consent by the Parties, which shall not be
unreasonably withheld.   Change Orders may be used to make changes to the scope
of the Services, Service Levels and Charges, and, if New Services are being
added to the scope, to establish Service Levels for such New Services.
 
3.2 Scope of Services.
 
3.2.1 The term “Services” shall refer to and shall include the services,
functions and responsibilities: (a) described in this Agreement, including
Schedule B; and (b) reasonably required for the proper performance and provision
of the services described herein or in Schedule B or as identified during the
Transition Period.  In addition, where the Agreement allocates responsibility
for a Function to Provider, Provider is responsible for all tasks and
responsibilities reasonably required to properly perform such Function.
 
3.2.2 In each case, the term “Services” shall refer to and include such
services, functions and responsibilities as they may reasonably evolve during
the Term and be mutually agreed upon by the Parties, and as they may be
reasonably supplemented, enhanced, modified or replaced, all in accordance with
the terms and conditions of this Agreement.  The Services shall also include any
Transition or Transformation Services on terms and conditions contained herein.
 

 
-4-

--------------------------------------------------------------------------------

 

3.2.3 Transition Services.
 
  Provider, with all reasonably necessary cooperation from Customer and MStar,
shall be responsible for the transition of the Services from Customer to
Provider.  In this regard, among other things:
 
3.2.4 Provider has prepared, and the Parties have mutually agreed to, a plan for
the transition and migration of the Services attached hereto as Schedule L that
describes, and establishes a timeline for, the performance of critical
transition and migration tasks, functions and responsibilities (the “Transition
Plan”);
 
3.2.5 Provider will implement the Transition Plan according to its terms and
perform all tasks, functions and responsibilities (other than any
transition-related tasks set forth on Schedule I) required for the transition of
the Services from Customer to Provider without any Material degradation in or
Material interruption of the Services (such tasks, functions, and
responsibilities, together with the preparation of the Transition Plan, the
“Transition Services”);
 
3.2.6  Provider shall not migrate any Function, or any parts thereof, off-shore,
without Customer’s consent, which shall not be unreasonably withheld or
delayed.  For additional clarity, it shall be unreasonable for Customer to
withhold or delay its consent hereunder if Provider is able to demonstrate its
readiness to migrate the Function or part thereof off-shore without any Material
degradation in or Material interruption of the Services.
 
3.3 Transformation Services.
 
  Provider acknowledges and agrees that the transformation of Customer’s systems
and processes is required for Provider to (a) simultaneously maintain the
quality and currency of the Services; (b) significantly and continuously reduce
the costs of performing the Services; and (c) reduce the Charges (e.g., the
“Unit Rates” set forth in Schedule E (Charges, Invoicing, and
Payments)).  Accordingly, Provider agrees that it will, at its cost and expense:
 
3.3.1 On an annual basis (including the last year of the Term as it may be
renewed or extended), Provider shall prepare and provide to Customer for its
review and approval a written plan: (a) describing the existing hardware,
Software, tools and processes used to provide the Services, (b) evaluating such
hardware, Software, and other resources with respect to the impact it has on the
quality, currency and cost of Services and on the Charges, and (c) making
detailed recommendations regarding, and providing a detailed plan for, the
implementation of changes to such hardware, Software, tools and processes
designed to improve the quality and currency of the Services, reduce the cost of
producing such Services, and reduce the Charges (the “Annual Process and Systems
Plan”).
 
3.3.2 The first Annual Process and Systems Plan shall be completed within ninety
(90) days after the Effective Date, with subsequent Annual Process and System
Plans completed on each anniversary thereof during the Term including any
extensions and renewals.  Prior to the Effective Date, Customer may have been
using different systems that are not fully integrated to perform similar and
related tasks, and as a consequence work may be duplicated in some
cases.  Accordingly, the first Annual Process and Systems Plan shall address,
among other things, the activities that Provider proposes to take during the
second
 

 
-5-

--------------------------------------------------------------------------------

 

3.3.3 and subsequent years of the Term (including any renewals and extensions)
to eliminate these inefficiencies.
 
3.3.4 During the first three months of the Initial Term, the Parties shall meet
as reasonably required to agree on the transformation projects Provider is to
take during 2011 and the timeline for executing such projects.  Provider shall
use Commercially Reasonable Efforts to promptly implement the agreed projects
according to the agreed plan (such steps and activities, together with the
preparation of the Annual Process and Systems Plans, the “Transformation
Services”) and Customer shall provide all reasonably necessary assistance and
cooperation to allow Provider to promptly implement such Transformation
Services.
 
3.3.5 This process shall be repeated each year of the Term (including any
extensions and renewals).  For clarity, Provider will bear all the costs of the
transformation of the systems and processes that are approved by Customer as
part of the first Annual Process and Systems Plan.  For the avoidance of doubt,
any Transformation Services beyond the Transformation Services agreed upon as
part of the first Annual Process and Systems Plan shall be treated as a Project
and charged in accordance with Schedule E. Provided always that if the Charges
for providing the Services to the Customer are reduced as a result of any
transformation of the systems and processes, such savings shall be shared
between the Parties equally.
 
3.4 Acquisition/Divestiture Services.
 
3.4.1 From time to time during the Term, Customer may acquire the stock or
assets of another company that offers Services similar or related to Customer’s
business (“Additional Customer Services”).  At the request of Customer, Provider
shall take responsibility for and perform any functions, tasks and
responsibilities necessary to set up such Additional Customer Services on the
systems Provider uses to provide the Services, and implement the processes
Provider uses to provide the Services according to a timetable reasonably
established by the Parties.  Such work, if Material, will be treated as a
Project and will be separately chargeable under Schedule E in accordance with
Section 2.4 therein.  Once such set up and integration services are completed,
Additional Customer Services will be treated as Customer’s Services for all
purposes of this Agreement.  For clarity, once the set up and integration
services are completed and to the extent that such Additional Customer Services
solely constitute changes to the volume of the Services, the ongoing production
of such Additional Customer Services will not constitute New Services and will
not be separately chargeable as New Services.  Rather, Provider will be
compensated for its ongoing production efforts to the extent the production of
such Additional Customer Services generate additional volumes of the chargeable
units under Schedule E.
 
3.4.2 From time to time during the Term, Customer may sell, assign, divest,
dispose of, or otherwise transfer one or more Customer products and services for
which the Services are being performed (“Divested Services”).  In such event:
 
(a)  
The Acquiror may elect to receive the Services described in Schedule B and
elsewhere in this Agreement to the extent relevant

 

 
-6-

--------------------------------------------------------------------------------

 

(b)  
to the Divested Services on the terms and conditions of this Agreement,
including, without limitation, Schedule C and Schedule E (a “Section 3.5.2
Election”).  The Acquiror may make the Section 3.5.2 Election by executing an
agreement, acceptable to Provider, that is substantially identical to this
Agreement as it may be amended prior to the date of the Section 3.5.2 Election,
such that the Acquiror shall be entitled to all of the negotiated terms and
conditions of this Agreement, including, but not limited to, the Charges and
Service Levels and Service Credits, (the “Post-Divestiture Services Agreement”);
provided, however, that (i) the scope of Services shall be limited to solely the
Services relevant to the Divested Services,  and (ii) the term of each such
Post-Divestiture Services Agreement shall be limited to the balance of  the then
current Term, with any extension or renewal rights provided hereunder.  From and
after the date the divestiture closes, Services required to support the Divested
Services shall no longer be provided under this Agreement.  In the event a
divestiture results in the elimination of one or more Functions, Customer shall
not be obligated to pay Termination for Convenience Fees or have any other
liability to Providers with respect to the Divested Services.  This Agreement
and the Post-Divestiture Services Agreement shall be entirely separate
agreements.  Accordingly, Customer shall have no obligations under, and shall
bear no liability (whether jointly, severally or otherwise) with respect to, the
Post-Divestiture Services Agreement and the Acquiror shall have no obligations
under, or bear any liability with respect to, this Agreement.  The Parties do
not intend that the Acquiror’s execution of the Post-Divestiture Services
Agreement be treated as an assignment of any rights or obligations by Customer
to Acquiror.  However, in the event that the Acquiror’s execution of the
Post-Divestiture Services Agreement constitutes such an assignment, such
assignment shall be without recourse to Customer.  Services under this Section
3.5.2(a) shall be treated as a Project if the requirements of Section 4.2 are
satisfied, and will be separately chargeable in accordance with Schedule E.

 
(c)  
In the event the Acquiror does not make a Section 3.5.2 Election, at Customer’s
request, Provider will provide to Customer and/or the Acquiror such assistance
as Customer or the Acquiror may reasonably request with respect to the set up
and integration of the Divested Services on the Acquiror’s systems, and the
implementation of the Acquiror’s processes in the production of the Divested
Services, including Disengagement Assistance, as if the Agreement were expiring
with respect to the Divested Services (the “Divestiture Services”).  Services
under this Section 3.5.2(b) shall be treated as a Project if the requirements of
Section 4.2 are

 

 
-7-

--------------------------------------------------------------------------------

 

(d)  
satisfied, and will be separately chargeable in accordance with Schedule E.

 
3.4.3 The Parties acknowledge and agree that any sale, assignment, divestiture,
disposition, or transfer of a Divested Service by Customer may impact the
application of some provisions of the Agreement, except the Minimum Charge
Commitment made by the Customer in Section 2.6 of Schedule E. For example, if
Provider used assets to provide Services to Customer such that the assets
qualified as Dedicated Assets under this Agreement prior to the divestiture, and
Provider used the same assets to provide Services to the Acquiror following the
divestiture, from and after the date of the divestiture, such assets may not
qualify as Dedicated Assets.  The Parties agree to cooperate with respect to any
such sale, assignment, divestiture, disposition, or transfer of a Divested
Service and to address the impact of any such sale, assignment, divestiture,
disposition, or transfer of a Divested Service as mutually agreed upon.
 
3.5 Performance of Services.
 
3.5.1 Provider shall provide the Services to Customer and Customer’s Affiliates
designated on Exhibit A of Schedule B or any other Affiliate agreed to in
writing by Provider, in accordance with this Agreement from and after the
Effective Date, including all Schedules and Exhibits thereto, including Schedule
C, Schedule D, Schedule E and Schedule F.  In addition, Provider will perform
the Services in accordance with the Transition Plan, the Procedures Manual to be
created by Provider and Customer pursuant to Section 3.6.7 hereof, and
Customer’s commercially reasonable safety, security, environmental, health
policies and procedures made known to Provider, and all Applicable
Laws.  Without limiting the generality of the foregoing, the Services are
segregated into separate areas of Service (each area of Service, a “Function”)
with each such Function described in Schedule B.
 
3.5.2 Notwithstanding anything to the contrary herein contained, Provider shall
be responsible for all commercially reasonable tasks and responsibilities
required to perform the Functions identified in the Statements of Work without
regard to whether such tasks and responsibilities are described in Schedule B,
other than the Retained Tasks.  For clarity, Provider shall not be responsible
for the performance of, and Customer shall be responsible for the performance
of, the Retained Tasks.
 
3.5.3 The Customer will, at its sole cost and expense, be responsible for
obtaining all Required Consents for Provider to perform the Services and meet
its other obligations under this Agreement; provided, however, that, upon
Customer’s reasonable request, Provider will cooperate with Customer in
obtaining such Required Consents.  Pending the receipt of such Required
Consents, Provider shall, implement such alternative approaches and workarounds
as are necessary for Provider to perform the Services in accordance with the
terms of this Agreement and meet its other obligations arising under this
Agreement, all at the cost and expense of the Customer.
 
3.5.4 During the Term, Customer agrees to procure, and cause its Affiliates
designated in Exhibit A of Schedule B or any other Customer Affiliate agreed to
in writing
 

 
-8-

--------------------------------------------------------------------------------

 

3.5.5 by Provider to procure, solely and exclusively from Provider, the Services
indicated in Exhibit A of Schedule B for Customer and its Affiliates in Exhibit
A of Schedule B, as such Services are described in more detail in Schedule B-1,
Schedule B-2 and Schedule B-3, provided that neither MPG, MCC or any applicable
Affiliate of MPG and MCC shall be bound by this Section 3.6.4 to the extent that
there is a change of Control in such entity. In addition, Customer shall comply,
through itself or its Affiliates, with the provisions of payment of the Minimum
Charge Commitment set forth in Section 2.6 of Schedule E.  To enable the
Provider to plan its resources, the Customer shall give to the Provider on a
monthly basis a six (6) monthly rolling forecast of the Services required by the
Customer and/ or its Affiliates designated in Exhibit A of Schedule B or any
other Customer Affiliate agreed to in writing by Provider.  The said forecast
shall be binding on the Customer for the volumes and related Charges, subject to
a variation of +/- 10%.  Accordingly, during the Term, Customer agrees to pay
Provider the higher of:
 
(a)  
each Anniversary Commitment of the Minimum Charge Commitment stated in Section
2.6.1 of Schedule E;

 
(b)  
 the volume of Services as per the forecasts given by the Customer to the
Provider; or

 
(c)  
Charges for Services rendered under this Section 3.6.4 of the MSA in accordance
with Section 2.1 of Schedule E (subject to Section 2.2.3 of Schedule E).

 
3.5.6 Provider may only perform the Services from sites and Facilities described
in the attached Schedules or as otherwise approved by Customer, which approval
shall not be unreasonably withheld or delayed.  As of the Effective Date,
Customer has approved the performance of Services from the following
locations:  the National Capital Region of Delhi, India and Augusta, Georgia,
USA.
 
3.5.7 In connection with the foregoing, during the Term of this Agreement and
for a period of twenty-four (24) months thereafter, Provider agrees that it will
not directly or indirectly solicit or encourage, or attempt to solicit or
encourage, any customers of Customer or Customer’s Affiliates in the media
industry to cease conducting business with or reduce the amount of business
conducted with Customer or such Affiliates of Customer.
 
3.5.8 Provider agrees to perform the Services and to process the transactions
therein in accordance with the general or special guidelines, norms and
instructions provided to Provider by Customer, or as otherwise set forth in the
Procedures Manual (“Processing Norms”).  Provider and Customer shall create such
Procedures Manual with procedures described therein and any changes thereto
being mutually agreed upon by Customer and Provider. Provider and Customer shall
complete the initial Procedures Manual prior to the completion of the Transition
Services.
 
3.6 Cooperation with Customer and Customer’s Third Party Service Providers.
 
3.6.1 If Customer performs itself, has a Customer Affiliate perform, or hires a
Third Party to perform services outside of Services pursuant to the terms of
this
 

 
-9-

--------------------------------------------------------------------------------

 

3.6.2 Agreement, Provider shall provide Customer, the Customer Affiliate, and/or
such Third Party, at Customer’s expense, such cooperation as Customer, the
Customer Affiliate and/or such Third Party may reasonably request, and consult
with Customer, the Customer Affiliate, and/or the Third Party regarding the
performance of such services by Customer, the Customer Affiliate, and/or the
Third Party, so that Provider, Customer, the Customer Affiliate and/or the Third
Party may perform such services for Customer in as seamless a manner as is
reasonably possible; provided further, however, and notwithstanding anything to
the contrary herein, that Customer shall be required to obtain any Required
Consents in connection with the performance of any such services by Customer,
Customer’s Affiliates, or a Third Party.
 
3.6.3 Cooperation required of Provider under this Section 3.7 shall include
providing such information and reports regarding the services of Section 3.7.1
as Customer, the Customer Affiliate and/or the Third Party may reasonably
request; provided, however, Provider shall only be obligated to provide
Confidential Information of Provider to a Third Party if such Third Party enters
into a confidentiality agreement with Provider containing provisions
substantially similar to those set forth in Section 8.  For clarity and the
avoidance of doubt, the Parties agree that the cooperation required by Provider
pursuant to this Section 3.7.2 shall not obligate Provider to allow any such
Third Party access to Provider’s Personnel, Facilities, systems, or other
resources.
 
3.6.4 Provider shall promptly notify Customer if it becomes aware of an act or
omission of Customer, a Customer Affiliate and/or a Third Party that has the
potential to cause a problem or delay in providing the Services.  In such case,
Provider shall work with Customer, the Customer Affiliate and/or such Third
Party to prevent or circumvent such problem or delay.  No event described in
this Section 3.7.3 shall excuse Provider from its obligations under the
Agreement unless the requirements of Section 5 are satisfied.
 
4.  
NEW SERVICES AND PROJECTS

 
4.1 New Services.
 
4.1.1 Subject to Section 4.1.2 and Section 4.1.3, Provider shall perform New
Services upon Customer’s reasonable request. Customer shall make such requests
in writing by submitting to Provider a detailed description of the New Services
it is requesting (a “New Service Request”).  Provider will use Commercially
Reasonable Efforts to reach an agreement with Customer for the provision of such
New Services, including, without limitation, the terms and conditions upon which
such New Services will be provided and a reasonable lead time for the
performance of the Services. Following receipt of a New Service Request,
Provider shall promptly provide Customer comments on the New Service Request and
the Parties shall meet promptly thereafter to discuss such comments, which
Customer shall consider in good faith.  Such New Service Request, as amended by
any changes thereto agreed by and between the Parties, shall become part of
Schedule B and Schedule C, as appropriate.  Accordingly, the descriptions of the
New Services in Customer’s New Service Requests shall be in a form and at a
level of detail comparable to the descriptions in Schedule B and Schedule C.  A
New Service shall be awarded by Customer to Provider only by means of Customer’s
and Provider’s execution of a document authorizing
 

 
-10-

--------------------------------------------------------------------------------

 

4.1.2 Provider to commence the New Service according to the New Service Request
and the terms and conditions agreed to between the Parties with respect to such
New Services.
 
4.1.3 Provider may charge for such New Services as set forth in Section 2.3 of
Schedule E.  Customer shall award to Provider all New Services related to
information technology or substantially related to a Statement of Work under
this Agreement.  In the event New Services are not related to information
technology or not substantially related to a Statement of Work under this
Agreement, Customer may decide to perform such New Services itself, award such
New Services to Provider, or award such New Services to a Third Party supplier
in its sole discretion.
 
4.1.4 Notwithstanding anything to the contrary herein contained, Provider shall
not be obligated to perform New Services in any jurisdiction in which Provider
does not do business or be obligated to perform New Services in violation of any
Applicable Laws.  Moreover, Provider shall not be obligated to perform any
Function that it does not perform for itself or for one or more of its other
customers.
 
4.2 Projects.
 
4.2.1 Subject to Section 4.2.2 through Section 4.2.8, Provider shall perform
Projects upon reasonable request by Customer.  Customer shall make such requests
in writing by submitting to Provider a detailed description of the Project it is
requesting (a “Project Request”).  Provider shall use Commercially Reasonable
Efforts to reach an agreement with Customer for the completion of such Project
Request.
 
4.2.2 For each Project Request received from Customer, Provider may perform an
initial analysis and prepare and provide to Customer for its review and approval
a reasonable and appropriate project plan (each a “Project Plan”) setting forth
the Project’s tasks, schedule, Deliverables, resources and price.  The level of
detail in the Project Plan shall be commensurate with the size and complexity of
the Project.  In the event Provider delivers a Project Plan, the Parties shall
work in good faith to attempt to modify and otherwise revise such Project Plan
in an effort to reach agreement upon the terms and conditions under which the
applicable Project will be completed.  Provider may charge for such Projects as
provided in Section 2.4 of Schedule E.
 
4.2.3 Customer shall award to Provider all Projects related to information
technology or substantially related to a Statement of Work under this
Agreement.  In the event Projects are not related to information technology or
not substantially related to a Statement of Work under this Agreement, Customer
may decide to perform such Projects itself, award such Projects to Provider, or
award such Projects to a Third Party in its sole discretion.  A Project shall be
awarded by Customer to Provider only by means of Customer’s execution of a
document authorizing Provider to commence the Project according to the Project
Request, Project Plan, and the terms and conditions agreed to between the
Parties with respect to such Projects.
 

 
-11-

--------------------------------------------------------------------------------

 

4.2.4 Customer may cancel/terminate a Project in advance of its completion upon
reasonable prior notice to Provider, subject to the Project Request, the Project
Plan, and the terms and conditions agreed to between the Parties with respect to
such Projects.  In such event, Customer shall remain responsible for all costs
and expenses incurred by Provider for work performed on the Project prior to the
effective date of cancellation or termination including, without limitation, the
cost of any hardware, Software, or other Equipment procured specifically for the
Project that, in the reasonable judgment of or as determined by Provider in good
faith at the time such Project is cancelled, would be of little or no use to
Provider.
 
4.2.5 Customer may make changes to a Project (e.g., schedule, tasks) in
accordance with the Change Control Procedures.  Provider shall use Commercially
Reasonable Efforts to accommodate such changes as soon as practicable.  If the
Project is being performed on a fixed price basis, and the changes are Material,
the Charges for the Project will be equitably adjusted.  In this regard, the
Parties will work in good faith to agree on a reasonable amount for such
equitable adjustment.  If the Parties are unable to agree to the adjustment,
either Party may treat the amount of the adjustment as a dispute under Section
13.
 
4.2.6  Customer may request Provider to use Provider Personnel that are
dedicated to the Customer’s account to perform Project work to the extent such
Provider Personnel are qualified to perform such work; provided, however, that
if the use of Provider resources as directed by Customer causes Provider to fail
to perform any of the Services in accordance with the requirements of this
Agreement, Provider shall be excused from such resulting non-performance
(including the Service Levels) if and only to the extent Provider provides
Customer with reasonable notice of such non-performance and uses Commercially
Reasonable Efforts to perform, notwithstanding the re-direction of resources by
Customer.  Because Provider’s cost of such dedicated resources are reflected in
the Charges, there shall be no additional Charge for the Project work performed
by such resources.
 
4.2.7 Provider shall not be obligated to perform Projects in any jurisdiction in
which Provider does not do business or obligated to perform Projects in
violation of any Applicable Laws.
 
4.2.8 For purposes of clarity, the fact that one or both of the Parties may
refer to an aggregation of work as a “project” shall not cause such aggregation
to be treated as a Project.  Such an aggregation shall only be treated as a
Project if it is a Project as defined in Schedule A.  Moreover, work described
in Section 3.3 and Section 3.4 shall generally not be treated as Projects;
provided, however, that any Transformation Services beyond the Transformation
Services agreed upon as part of the first Annual Process and Systems Plan shall
be treated as Projects and separately chargeable in accordance with Schedule E.
 
5.  
EXCUSED PERFORMANCE

 
5.1 Failure of Retained Tasks Not Grounds for Termination.
 
  The failure by Customer to perform any of the Retained Tasks shall not be
deemed to be grounds for termination by Provider of the Agreement.
 

 
-12-

--------------------------------------------------------------------------------

 

Provider Excused Due to Failure of Performance of Retained Task.
 
5.1.1 Customer agrees to perform the Retained Tasks. However, Provider shall not
be excused from its obligation to perform a Function, task, or responsibility
under this Agreement, unless Provider’s performance is (a) as a technical or
operational matter, dependent on Customer’s performance of a Retained Task that
Customer failed to perform; and (b) Provider notified Customer of its failure to
perform a Retained Task within a reasonable time of becoming aware of such
failure.  For purposes of clarity, Provider deadlines will be extended on a
day-to-day basis to the extent that Customer’s failure to perform a Retained
Task prevented Provider from meeting a deadline, but only if requirements of
this Section 5.2.1 are satisfied.  Customer shall promptly notify Provider once
Customer is able to continue to perform a Retained Task that prevented Provider
from meeting a deadline.
 
5.1.2 Provider’s failure to perform any of the Services shall be excused only in
accordance with this Section 5 or as provided elsewhere in the Agreement or the
Schedules.
 
6.  
RESOURCES

 
6.1 Affected Personnel.  
 
6.1.1 To ensure continuity of certain Services on the Effective Date and
throughout the Transition Period, Customer agrees to make the services of
certain of its employees, and will cause MStar to make the services of certain
of MStars’ employees, including those classified as Business Employees under
Section 1.1(b) of that certain Contribution Agreement between the Provider and
MStar (but with respect to such Business Employees only until employment is
offered by Provider), available to Provider under the terms and conditions of a
separate, mutually acceptable agreement negotiated by the Parties in good faith,
which shall include, a service fee (calculated based on the current salary
levels of said employees) payable to Customer and/or MStar, as the case may be,
for use of such employees and payment of such service fees by Provider within
fifteen (15) days of receipt by Provider of payment for Charges from the
Customer.
 
6.2 Provider Resources.
 
6.2.1 Provider shall procure and provide all resources, including Equipment,
hardware, Software, Personnel and Facilities, necessary, appropriate, or
required to perform the Services in accordance with the requirements of this
Agreement.  Moreover, although Customer shall retain its license rights to
certain Software, Customer shall make any Software necessary for Provider to
perform the Services available to the Provider, subject to any Applicable Laws
and the obtainment of any Required Consents in accordance with Section 3.6.3.
 
6.2.2 Provider shall be responsible for the cost of obtaining U.S. visas and
other documentation that may be required for any Provider Personnel used to
perform the Services.
 

 
-13-

--------------------------------------------------------------------------------

 

6.2.3 Subcontracting.
 
6.2.4 Except as provided in Sections 3.3.3 and/ or 6.3.5, the Provider shall not
subcontract any Function to a Subcontractor without Customer’s prior approval
which Customer may give or withhold on a case-by-case basis in its sole
discretion.
 
6.2.5 Provider shall reflect the applicable terms of this Agreement in its
subcontracts.  In addition, Provider shall assume full responsibility for
Subcontractors’ compliance with such terms, whether or not such terms are in
fact reflected in an agreement between Provider and such
Subcontractor.  Provider specifically acknowledges and agrees that it will
structure its subcontracts in such a fashion that no subcontract will have any
impact on Customer’s rights under this Agreement, including Customer’s right to
terminate the Agreement in whole or in part under Section 12.
 
6.2.6 Provider shall not use Third Parties to perform Services other than as
Subcontractors.
 
6.2.7 Provider shall ensure that Subcontractors do not subcontract any of the
Services without the consent of Provider and Customer.
 
6.2.8 Without limiting this Section 6.3, Customer hereby consents to certain
Functions or parts thereof, to the extent offshored, being subcontracted to NIIT
Technologies Limited (“NIIT Technologies”); provided, however, that NIIT
Technologies agrees to only charge Provider for performance of such Functions or
parts thereof on a corp-to-corp basis.
 
7.  
INTELLECTUAL PROPERTY

 
7.1 Customer Intellectual Property.
 
7.1.1 As between Provider and Customer, Customer shall own all right, title, and
interest, including all Intellectual Property Rights, in and to Customer
Intellectual Property and Customer Data.
 
7.1.2 To the extent not inconsistent with Customer’s rights therein, Customer
hereby grants Provider, its Affiliates and Subcontractors a worldwide,
royalty-free, fully paid-up, nonexclusive license to use, copy, maintain,
modify, enhance, and create derivative works of Customer’s Intellectual Property
solely in connection with, and for the sole purpose of, providing Services
(including, without limitation, New Services and/or Projects) to any Customer
and its Affiliates in accordance with the terms of this Agreement during the
Term and any additional period of time during which Provider is obligated to
provide Services hereunder.
 
7.1.3 To the extent that Provider should, by operation of law, acquire any
right, title, or interest, including any Intellectual Property Rights, in or to
Customer Intellectual Property, Provider shall promptly notify Customer when
Provider becomes aware of same and without any required action by either Party
irrevocably assign to Customer all
 

 
-14-

--------------------------------------------------------------------------------

 

7.1.4 such right, title, and interest.  Provider will take all such steps as are
necessary to perfect Customer’s interest in such Intellectual Property.
 
7.2 Provider Intellectual Property.
 
7.2.1 As between Customer and Provider, Provider shall own all right, title, and
interest, including all Intellectual Property Rights, in and to Provider
Intellectual Property.  To the extent any Intellectual Property is developed by
Provider, including its Personnel, or a Third Party under Provider’s direction
and control, for exclusive use in performing the Services, such developed
Intellectual Property shall be owned exclusively by Provider as between Customer
and Provider and constitute a portion of Provider Intellectual Property;
provided, however, that if neither of NIIT Media Technologies, LLC or NIIT USA
is the Provider pursuant to Section 14.2 herein, such developed Intellectual
Property shall be owned exclusively by Customer as between Customer and Provider
and constitute a portion of Customer Intellectual Property, provided that
Customer shall be deemed to have granted NIIT USA and its Affiliates with a
worldwide, royalty-free, fully paid-up, nonexclusive license to use, copy,
maintain, modify, enhance, license, and create derivative works of such Customer
Intellectual Property.
 
7.2.2 To the extent not inconsistent with Provider’s rights therein, Provider
hereby grants to Customer and its Affiliates a worldwide, a royalty-free, fully
paid-up, nonexclusive license to use, copy, maintain, modify, enhance, and
create derivative works of Provider Intellectual Property utilized in connection
with the Services and/or Projects, during the Term and for a period of eighteen
(18) months after the Term, provided that if there are any Third Party costs
associated with such Intellectual Property, such costs will be passed on to
Customer for and limited to the eighteen-month post-Term period.  Thereafter and
to the extent not inconsistent with Provider’s rights therein, Provider agrees
to license such Provider Intellectual Property to Customer, the terms and
conditions of which shall be negotiated in good faith by the Parties.
 
7.2.3 To the extent that Customer or a Customer Affiliate receiving Services
pursuant to Exhibit A of Schedule B or otherwise on mutual agreement between the
Parties should, by operation of law, acquire any right, title, or interest,
including any Intellectual Property Rights, in or to Provider Intellectual
Property, Customer shall immediately notify Provider when Customer or such
Customer Affiliate becomes aware of same and without any required action by
either Party irrevocably assign, or cause such Customer Affiliate to assign, to
Provider all such right, title, and interest.  Customer will take, or cause such
Customer Affiliate to take, all such steps as are necessary to perfect
Provider’s interest in such Intellectual Property.
 
7.2.4 Provider shall not incorporate or embed any Provider Intellectual Property
into any Deliverable or Software used to provide the Services without
first:  (a) obtaining rights, including any Intellectual Property Rights,
appropriate to permit Customer and its Affiliates to utilize such Provider
Intellectual Property in connection with the Services and/or Projects, and (b)
obtaining Customer’s prior written consent, which shall not be unreasonably
delayed or withheld.
 

 
-15-

--------------------------------------------------------------------------------

 

7.2.5 Third Party Intellectual Property.
 
  Provider shall not use any Third Party Intellectual Property to perform the
Services, or incorporate or embed any Third Party Intellectual Property into any
Customer Intellectual Property, without first: (a) obtaining rights, including
any Intellectual Property Rights in such Third Party Intellectual Property,
appropriate to permit Customer and its Affiliates to utilize such Third Party
Intellectual Property in connection with the Services and/or Projects; or (b) if
Provider is unable to obtain such license rights after using Commercially
Reasonable Efforts to do so, obtaining Customer’s prior written consent, which
Customer shall not unreasonably delay or withhold, and with respect to which
Customer shall promptly provide to Provider, Customer’s decision to give or
withhold such written consent.  Provider requests for consent must state that
Provider, despite exercising Commercially Reasonable Efforts, has not obtained
such rights; any consent from Customer in response to a request from Provider
that fails to include such a statement shall be of no force or effect.  A
decision by Customer to decline to provide such consent shall not excuse
Provider from the performance of any obligations under this Agreement or result
in any change to Charges.
 
8.  
PROTECTION OF CONFIDENTIAL INFORMATION

 
8.1 General.
 
8.1.1 Customer and Provider each acknowledge the importance of maintaining the
confidentiality of the other’s Confidential Information, and recognize that the
other will suffer irreparable harm or loss in the event such Confidential
Information is disclosed other than in accordance with the terms of this
Agreement.  Accordingly, each Party agrees that the Disclosing Party shall be
entitled, in addition to all rights and remedies otherwise available to it, to
seek equitable remedies such as injunction and specific performance.
 
8.1.2 Except as otherwise expressly permitted in this Agreement:
 
(a)  
Customer and Provider each acknowledge and agree that Confidential Information
shall remain the sole property of the Disclosing Party, as between Customer and
Provider, and shall be used by the Receiving Party solely in connection with the
performance of this Agreement and/or the provision or receipt and use of, the
Services (including, without limitation, New Services and/or Projects) under
this Agreement;

 
(b)  
Neither Party shall disclose nor publish any Confidential Information of the
other, in any manner, by any means, for any reason or purpose whatsoever,
without the prior written consent of the Disclosing Party, except as set forth
in Section 8.1.2(c) and Section 8.1.3;

 
(c)  
Each Receiving Party may disclose Confidential Information received by it from
the Disclosing Party only to its directors, officers, employees, consultants,
advisers, attorneys, agents, or

 

 
-16-

--------------------------------------------------------------------------------

 

(d)  
other representatives (collectively, the “Representatives”) who have a need to
know such Confidential Information in connection with the performance of this
Agreement and/or the provision or receipt and use of the Services (including,
without limitation, New Services and/or Projects) and who have agreed in writing
to abide by the terms of this Section 8, are bound in writing by separate
written agreement including provisions related to the protection of confidential
information that are no less stringent than those of this Section 8 and Schedule
F, or are bound by ethical or other obligations to maintain the confidentiality
of such Confidential Information, and only in compliance with Section 8.2, and
further, each Party agrees to be responsible and held liable for a breach of
this Section 8 by its respective Representatives.

 
(e)  
Neither Party shall: (i) possess or assert, or attempt to possess or assert, any
lien over, or other right to, Confidential Information of the other; or (ii)
sell, assign, lease, dispose of, or commercially exploit, or attempt to sell,
assign, lease, dispose of, or commercially exploit, Confidential Information of
the other; and

 
(f)  
Without limiting the generality of the foregoing, each Party shall use at least
the same degree of care and level of effort to maintain the confidentiality of
the other’s Confidential Information as it uses to maintain the confidentiality
of its own Confidential Information.

 
8.1.3 In the event the Receiving Party or any of its Representatives becomes
legally compelled (by judicial decree, civil or regulatory investigative demand,
or similar process) to disclose any of the Confidential Information received by
it, the Receiving Party shall provide the Disclosing Party with prompt written
notice of such requirement prior to disclosure so that the Disclosing Party may
seek a protective order or other appropriate remedy and/or expressly waive
compliance with the terms of this Agreement in writing.  If such protective
order or other remedy is not obtained, or if the Disclosing Party does not
expressly waive compliance with the provisions hereof in writing, the Receiving
Party being compelled to disclose the Confidential Information may disclose only
that portion of such Confidential Information which, in the good faith opinion
of its legal counsel, it is legally required to so furnish and, at the request
of the Disclosing Party, shall use Commercially Reasonable Efforts to obtain
assurances that confidential treatment will be accorded such Confidential
Information, it being understood that such Commercially Reasonable Efforts shall
be at the cost and expense of the Disclosing Party that is subject of such
judicial decree, civil or regulatory investigative demand, or similar
process.  Notwithstanding the foregoing, Provider acknowledges that MPG has
reporting obligations under the Securities Exchange Act of 1934, as amended,
and, accordingly Provider agrees that MPG may disclose the contents of this
Agreement, including the Agreement itself, to the extent necessary, for MPG to
comply with such reporting obligations.
 

 
-17-

--------------------------------------------------------------------------------

 

8.1.4 The provisions of Section 8.1.1, Section 8.1.2 and Section 8.1.3 shall not
apply if the Receiving Party can establish, to the reasonable satisfaction of
the Disclosing Party, that such information: (a) is or was lawfully publicly
available to, or lawfully in the possession of the Receiving Party without
restriction on disclosure; (b) is or was, and can be shown by written records to
be, independently developed or is/was learned by the Receiving Party without
reference to or use of the Confidential Information; (c) is or was in the public
domain other than as a consequence of a Receiving Party’s breach of this
Agreement; (d) is or was received from a Third Party without restriction on
disclosure and without breach of a nondisclosure obligation between such Third
Party and the Disclosing Party; (e) is or was disclosed by the Disclosing Party
to a Third Party without similar restrictions on disclosure by such Third Party;
or (f) is or was excepted from the provisions of this Agreement in writing by
the Disclosing Party.  Notwithstanding the foregoing: (i) the responsibility
shall at all times rest on the Receiving Party to establish that such
information falls within such exclusions; (ii) the information disclosed will
not be deemed to be within the foregoing exclusions merely because such
information is embraced by more general information that is publicly available
or in a Party’s possession; (iii) any combination of items of information will
not be deemed to be within the foregoing exclusions merely because the
individual items are publicly available or in a Party’s possession, but only if
the combination itself is publicly available or in a Party’s possession; and
(iv) the determination of whether information is Confidential Information shall
not be affected by whether or not such information is subject to, or protected
by, common law or statute related to copyright, patent, trade marks, or
otherwise treated as Confidential Information for any other purpose.
 
8.1.5 In the event of any suspected or confirmed events of unauthorized access
to, disclosure or loss of, or inability to account for, a Disclosing Party’s
Confidential Information, under circumstances in which the Receiving Party is
responsible for protecting such Confidential Information, the Receiving Party
shall immediately, and at its sole cost and expense:
 
(a)  
notify the Disclosing Party.  For purposes of this Section 8.1.5(a), notice to
the Disclosing Party shall be provided initially by a telephone call to the
Disclosing Party’s Contract Executive, or his or her designee, and be confirmed
by email.  From time to time during the Term, each Party shall provide the other
Party with the names of, and contact information for, any designees under this
Section 8.1.5(a);

 
(b)  
describe the Confidential Information in question;

 
(c)  
take such actions as may be necessary to minimize the unauthorized access to,
disclosure or loss of, or inability to account for, the Disclosing Party’s
Confidential Information, and any damage resulting therefrom; and

 
(d)  
otherwise cooperate in all reasonable respects with the Disclosing Party.

 

 
-18-

--------------------------------------------------------------------------------

 

(e)  
Nothing in this Section 8 is intended to confer on either Party any rights in or
license to the Confidential Information of the other.

 
8.2 Disclosure of Confidential Information to Third Party Service Providers.
 
8.2.1 Either Party may disclose the other Party’s Confidential Information to
Third Party service providers only:
 
(a)  
to the extent such disclosure is necessary for such Third Party service provider
to perform the services each is required to perform, and no other Confidential
Information is disclosed;

 
(b)  
such entity or person is performing services under the terms of this Agreement
or a subcontract in accordance with Section 6.3;

 
(c)  
prior to such disclosure, the Disclosing Party has taken all practical steps to
impress upon the Third Party service provider, and the Third Party service
provider has taken all practical steps to impress upon Third Party service
provider’s personnel the secret and confidential nature of Customer’s
Confidential Information; and

 
(d)  
prior to performing any services or receiving or accessing any of a Disclosing
Party’s Confidential Information, the Third Party service provider provides a
written statement of their agreement and commitment to be bound by the terms of
this Section 8 and Schedule F, or to a separate written agreement including
provisions related to the protection of confidential information that are no
less stringent than those of this Section 8 and Schedule F.

 
8.2.2 Without limiting the generality of the application of Section 3.7, in
connection with Customer’s selection of Third Party service providers to perform
services other than the Services provided hereunder, Provider shall during the
Term and any Disengagement Period disclose to Customer, its Affiliates, any
Customer Third Party service providers or any prospective Customer Third Party
service providers, such tools, information, processes and procedures, as
required by Customer, its Affiliates, Customer’s Third Party service providers
and/or prospective Third Party service providers, to understand how the Services
are or were performed, provided that, in the case of Provider Confidential
Information, prior to such disclosure, the Customer, its Affiliates and/or Third
Party service providers agrees with Provider in a separate written agreement
including provisions related to the protection of confidential information that
are no less stringent than those of this Section 8 and Schedule F.
 
8.2.3 For purposes of clarity, the Service Levels and Service Level data
(including reports regarding the levels of Provider’s performance) shall be
Customer Confidential Information.  Accordingly, (a) Provider may not disclose
such information except in accordance with this Section 8, and (b) Customer may
use such information as Customer sees fit.
 

 
-19-

--------------------------------------------------------------------------------

 

8.2.4 Return of Confidential Information.
 
  Without limiting the generality of the other provisions of this Section 8 and
Schedule F, upon the Disclosing Party’s written request, or upon the termination
or expiration of this Agreement, the Receiving Party shall immediately return to
the Disclosing Party, or at the Disclosing Party’s request, destroy, any
Confidential Information of the Disclosing Party that is in the Receiving
Party’s possession or under its control, or in any of its Representatives’
possession or control.  In addition, if any Confidential Information of the
Disclosing Party is preserved or recorded within any computerized data storage
device or component (including any hard-drive or database) forming part of or
accessible to any computer capable of being used or controlled by or on behalf
of the Receiving Party or any of its Representatives, the Receiving Party and
its Representatives shall, upon Disclosing Party’s written request, or upon the
termination or expiration of the Agreement, promptly and permanently delete or
promptly cause the permanent deletion of such Confidential Information from such
computerized data storage device or component.  Promptly following such return
or destruction, the Receiving Party shall furnish to the Disclosing Party a
written certification that Confidential Information has been returned or
destroyed and that no such Confidential Information remains in its possession or
under its control, either directly or indirectly.  Notwithstanding the
foregoing, Customer shall have no obligation to return or destroy any
Confidential Information embedded in any Deliverable.
 
8.3 Personal Information.
 
 Provider acknowledges that it and/or Customer may be subject to certain Data
Privacy Laws including Data Privacy Laws addressing the treatment of information
that relates to a specific, identifiable, individual person (collectively,
“Personal Information”).
 
8.3.1 In performing the Services, Provider will comply with all applicable Data
Privacy Laws relating to the collection, use, processing, or disclosure of
Personal Information, whether applicable to Provider or to Customer (or their
Affiliates or Subcontractors, as the case may be).  In addition, Provider will
comply with all generally applicable Customer policies with respect to Personal
Information, and any changes thereto, but only to the extent Customer has made
Provider aware of such policies and changes in writing in accordance with the
Change Control Procedures.
 
8.3.2 Provider shall comply with all Data Privacy Laws applicable to any
Personal Information.  Without limiting the generality of the foregoing, with
respect to data included in Personal Information (including, without limitation,
“nonpublic personal information” as defined by the United States Gramm Leach
Bliley Act, Title V Privacy, Subtitle A Disclosure of Nonpublic Information (15
U.S.C.  6801 et seq.), “protected health information” as defined by the United
States Health Insurance Portability and Accountability Act of 1996), Provider
will:  (a) safeguard such Personal Information, including names, addresses and
credit information, against unauthorized disclosure, access or use; (b) not
disclose such Personal Information to any Third Party or use the Personal
Information for any purpose, other than as authorized pursuant to this Agreement
or otherwise approved in writing by the Customer; (c) at Customer’s request,
promptly assist the Customer with any subject access requests which may be
received from individuals to whom the Personal Information relates; (d) promptly
carry out a request from Customer to amend, transfer or delete any of the
Personal Information necessary to allow Customer to comply with Laws applicable
to Customer in relation to Personal Information; (e) not transfer any Personal
 

 
-20-

--------------------------------------------------------------------------------

 

8.3.3 Information across national borders to the extent prohibited by any Law
applicable to such Personal Information; and (f) not use, sell, license, lease
or otherwise transfer such data to any Third Party.
 
8.3.4 Provider shall notify Customer promptly of any request, complaint, claim,
or other communication received by Provider or any Subcontractor from any
governmental entity having jurisdiction relating in whole or in part to Personal
Information and shall promptly provide reasonable assistance as requested by
Customer in connection with any such communication, provided that any action by
Customer relating to this Section 8.4.3 shall be at Customer’s sole cost and
expense, including any reasonable fees incurred by Provider in providing any
necessary assistance requested by Customer.
 
8.4 Relationship To Existing Non-Disclosure Agreements
 
.  The provisions of this Section 8 and Schedule F shall govern the Parties’
confidentiality obligations.  From and after the Effective Date, the provisions
of any pre-existing confidentiality or non-disclosure agreements shall no longer
be applicable to the relationship or this Agreement.
 
8.5 Failure to Comply.
 
  Any failure by either Party to comply with the obligations of this Section 8
or Schedule F shall, at the other Party’s election and sole discretion, be a
Material breach of the Agreement.
 
8.6 Survival.
 
  Without limiting the generality of Section 14.13, the provisions of this
Section 8 and Schedule F pertaining to (i) Confidential Information that
constitutes a trade secret under Applicable Law shall survive the expiration and
termination of this Agreement and be applicable to such Confidential Information
for so long as such Confidential Information remains a trade secret, and (ii)
Confidential Information that does not constitute a trade secret under
Applicable Law for a period of three (3) years following expiration and
termination of this Agreement.
 
9.  
REPRESENTATIONS, WARRANTIES AND COVENANTS

 
9.1 Mutual Representations, Warranties and Covenants.
 
  Each Party represents, warrants and covenants to the other that:
 
9.1.1 it, including any of its Affiliates subject to the terms of this
Agreement, is an entity which has been duly formed and is validly existing and,
to the extent applicable, in good standing under the laws of the jurisdiction
where it was formed;
 
9.1.2 it has all requisite power and authority to execute, deliver, and perform
its obligations under this Agreement;
 
9.1.3 the execution, delivery, and performance of this Agreement:  (a) has been
duly authorized by its requisite officials, board (in the presence of board
observers, wherever required), and wherever necessary by the bond holders, note
holders, bankers, lenders, creditors etc.; and (b) shall not conflict with,
result in a breach of, or constitute a default under (i) any other agreement to
which it is a party or by which it is bound, or (ii) any Applicable Laws by
which it is bound;
 

 
-21-

--------------------------------------------------------------------------------

 

9.1.4 it is duly licensed, authorized, or qualified to do business and is in
good standing, to the extent applicable, in every jurisdiction in which a
license, authorization, or qualification is required to own or lease assets or
to transact business of the character transacted by it, except where the failure
to be so licensed, authorized, or qualified would not have an adverse effect on
its ability to fulfill its obligations under this Agreement;
 
9.1.5 it has all Intellectual Property Rights necessary to meet its obligations,
if any, pursuant to this Agreement, including the full right, power, and
authority to grant any Intellectual Property Rights contemplated herein;
 
9.1.6 to its knowledge, its Intellectual Property provided or used in accordance
with the terms of this Agreement, does not infringe or misappropriate any Third
Party’s Intellectual Property;
 
9.1.7 there is no outstanding (or, to the best of its knowledge, pending or
threatened) litigation, arbitration, or other dispute to which it is or could
become a party that, if decided unfavorably to it, would reasonably be expected
to have a Material adverse effect on its ability to fulfill its obligations
under this Agreement;
 
9.1.8 it shall perform its obligations under this Agreement in a manner that
does not knowingly infringe, or constitute a known infringement or
misappropriation of, any Third Party’s Intellectual Property Rights;
 
9.1.9 it has not violated any Applicable Law; and
 
9.1.10 it has implemented appropriate measures and safeguards to comply with its
obligations under Section 7 and Section 8 and Schedule E.
 
9.2 Provider Representations, Warranties and Covenants.
 
9.2.1 Without limiting Section 9.1, Provider also represents, warrants and
covenants that:
 
(a)  
it shall provide the Services with promptness, diligence, and in a professional
manner, in accordance with the practices and professional standards used in
well-managed operations performing services similar to the Services and will
perform the Services under all Statements of Work in an efficient manner that
avoids unnecessary charges;

 
(b)  
it shall use adequate numbers of qualified individuals with suitable training,
education, experience, and skill to perform the Services in a timely fashion and
in accordance with the Service Levels;

 
(c)  
it shall provide the Services using appropriate technology, unless otherwise
agreed by the Parties;

 

 
-22-

--------------------------------------------------------------------------------

 

(d)  
it shall comply with all Applicable Laws applicable to Provider, or applicable
to Customer to the extent the Applicable Law relates to the provision or
delivery of the Services under this Agreement;

 
(e)  
it has not violated any policy of Customer of which Provider has been given
prior notice, regarding the offering of unlawful inducements in connection with
this Agreement; and

 
(f)  
on an ongoing basis throughout the Term (including through the end of the Term),
it will satisfy its obligations under Section 3.4.

 
9.3 Customer Representations, Warranties and Covenants.
 
9.3.1 Customer represents, warrants and covenants to Provider that:
 
(a)  
to the best of its knowledge and in connection with and prior to Provider
entering into this Agreement, Customer has provided to Provider a listing of all
relevant contracts, agreements, leases, and/or licenses to which Customer or its
Affiliates to whom Services are to be provided hereunder are a party and
necessary for Provider to perform the Services, and that all such contracts,
agreements, leases, and/or licenses are complete and accurate as
provided.  Customer shall use Commercially Reasonable Efforts to ensure that the
Provider is entitled (but not obligated) to enter into such relevant contracts,
agreements, leases, and/or licenses on terms not less favorable to the terms
available to the Customer or its said Affiliates; and

 
(b)  
to the best of its knowledge and in connection with and prior to Provider
entering into this Agreement, Customer has provided to Provider a listing of all
relevant contracts, agreements, leases, and/or licenses to which MStar is a
party and necessary for Provider to perform the Services, and that all such
contracts, agreements, leases, and/or licenses are complete and accurate as
provided.  Customer shall cause MStar to use Commercially Reasonable Efforts to
ensure that the Provider is entitled (but not obligated) to enter into such
relevant contracts, agreements, leases, and/or licenses on terms not less
favorable to the terms available to the MStar.

 
(c)  
The execution and performance of this Agreement, jointly and severally, by the
Customer does not conflict with, result in a breach of, or constitute a default
under (i) the Indenture by and between MPG, Morris Publishing Finance Co. as
Issuers, certain guarantors and Willington Trust FSB dated as of March 1, 2010,
or (ii) any credit facility or loan agreement, by which it or any of its
Affiliates are bound.

 

 
-23-

--------------------------------------------------------------------------------

 

(d)  
MCC has executed a letter agreement of even date attached hereto as Schedule M,
with MPG and Provider undertaking to pay to the Provider, for Services, or
liabilities related to Services, provided or attributable to MPG and MPG
Affiliates to the extent that payments for Services rendered by Provider to MPG
and MPG Affiliates under this Agreement or for services under any other
agreement between MPG and MCC or MCC Affiliates, during any calendar year
exceeds $22 million.  MCC undertakes to keep the said letter agreement valid and
binding for as long as this MSA is valid and binding between the Parties hereto
and for the period when this Agreement is valid and binding between Customer and
NIIT Inc.by virtue of the novation of this Agreement under Section 14.2 hereof.

 
9.4 Indemnification for Breach of Section 9
 
9.4.1 Subject to the limitations of Section 11 of this Agreement and in addition
to all other liability provisions contained elsewhere herein and/ or the
Schedules, each Party hereby agrees to reimburse the other Party for all damages
incurred or suffered by that Party as a result of a breach of any
representation, warranty or covenant contained in this Section 9.
 
10.  
INDEMNIFICATION

 
10.1 Indemnity.
 
10.1.1 Provider agrees to indemnify, defend, and hold harmless Customer and its
Affiliates and their respective officers, directors, employees, agents,
successors, and permitted assigns from any and all Losses arising from, or in
connection with, any Claim asserted by a Third Party and arising from or as a
result of:
 
(a)  
any breach of this Agreement by Provider or any of its Subcontractors;

 
(b)  
infringement of a Third Party’s Intellectual Property Rights relating to any
Provider Intellectual Property contained in any Deliverable or used by Provider
or any of its Subcontractors to perform the Services;

 
(c)  
infringement of a Third Party’s Intellectual Property Rights relating to the
performance of the Services by Provider or any of its Subcontractors; provided,
however, that if such infringement is attributable to the use of any items,
images, video, text, sounds, content, materials, hardware, Software, or methods
provided by or as directed by Customer or an Affiliate of Customer, Provider
shall be exempt from Provider’s indemnity obligation under this Section
10.1.1(c);

 

 
-24-

--------------------------------------------------------------------------------

 

(d)  
infringement of a Third Party’s Intellectual Property Rights based on the use of
resources provided by Customer or an Affiliate of Customer arising from changes
by Provider or any of its Subcontractors in the use or configuration of such
resources, to the extent such changes were not directed by Customer or an
Affiliate of Customer;

 
(e)  
theft by Provider Personnel or Subcontractor Personnel;

 
(f)  
failure by Provider or any of its Subcontractors to comply with Applicable law;

 
(g)  
the death or bodily injury of any person, or the damage, loss, or destruction of
any real or tangible personal property occurring at any Provider or
Subcontractor Facility unless caused by Customer’s, or Customer Affiliates’,
breach of Applicable Law, gross negligence or willful misconduct; and

 
(h)  
gross negligence or willful misconduct by Provider or any of its Subcontractors.

 
10.1.2 Customer agrees to indemnify, defend, and hold harmless Provider and its
Affiliates and their respective officers, directors, employees, agents,
successors, and assigns from any and all Losses arising from, or in connection
with, any Claim asserted by a Third Party and arising from or as a result of:
 
(a)  
infringement of a Third Party’s Intellectual Property Rights based on the use of
hardware, Software, Customer Intellectual Property and other resources provided
by or on behalf of Customer but only if the Claim does not arise out of changes
made by Provider in the use or configuration of such hardware, Software,
Customer Intellectual Property and other resources, to the extent such changes
were not directed by Customer or any of its Affiliates;

 
(b)  
infringement of a Third Party’s Intellectual Property Rights based on the use of
resources provided by Provider and arising from changes by Customer, or any of
its Affiliates, in the use or configuration of such resources, to the extent
such changes were not directed by Provider;

 
(c)  
the death or bodily injury of any person, or the damage, loss, or destruction of
any real or tangible personal property occurring at any Customer Facility unless
caused by Provider’s breach of Applicable Law, gross negligence or willful
misconduct;

 
(d)  
gross negligence or willful misconduct by Customer, Customer Affiliates, or any
of their permitted designees to which some or all Services are rendered;

 

 
-25-

--------------------------------------------------------------------------------

 

(e)  
theft by Customer Personnel, Customer Affiliate Personnel, or Customer Third
Party service provider;

 
(f)  
failure by Customer or any of its Affiliates to comply with Applicable Law; and

 
(g)  
any breach of this Agreement by Customer or Customer’s Affiliates.

 
10.2 Infringement.
 
 
 
10.2.1 If any item used by Provider to provide the Services, other than Customer
Intellectual Property or resources provided to Provider by or on behalf of
Customer, under this Agreement becomes, or in the reasonable opinion of Customer
or the Provider is likely to become, the subject of an infringement or
misappropriation claim or proceeding, Provider shall, in addition to
indemnifying Customer as provided in this Section 10, and without limiting the
generality of Customer’s other rights under or outside of this Agreement,
promptly take the following actions, at no additional charge to Customer, in the
listed order of priority:  (a) secure the right to continue using the item; or
(b) replace or modify the item to make it non-infringing, provided that
replacement or modification or the implementation and integration thereof must
not degrade performance or quality, increase Customer’s retained costs or the
Charges, or have any other adverse effect on Customer.  If neither of such
actions can be accomplished by Provider, and only in such event, Provider shall
remove the item and the Charges shall be equitably adjusted to reflect the
reduction in the value of the Services or this Agreement to Customer.
 
10.2.2 Without limiting Provider’s obligations under Section 3.6.3, if any
Customer Intellectual Property or item provided to Provider by or on behalf of
Customer that is used by Provider to provide the Services or Deliverables under
this Agreement becomes, or in the reasonable opinion of Customer or the Provider
is likely to become, the subject of an infringement or misappropriation claim or
proceeding, Customer shall, in addition to indemnifying Provider as provided in
this Section 10, and without limiting the generality of Provider’s other rights
under or outside of this Agreement, promptly take the following actions, at no
charge to Provider, in the listed order of priority:  (a) secure the right to
continue using the Customer Intellectual Property or item; or (b) replace or
modify the Customer Intellectual Property or item to make it non-infringing,
provided that replacement or modification or the implementation and integration
thereof must not degrade performance or quality, increase Provider’s costs or
expenses, or have any other adverse effect on Provider.  If neither of such
actions can be accomplished by Customer, and only in such event, Provider shall
have no obligation to provide the Services or Deliverables which are the subject
of such claim of infringement or misappropriation.
 
10.3 Indemnification Procedures.
 
  With respect to Third Party Claims, the following procedures shall apply:
 
10.3.1 Promptly after receipt by any entity entitled to indemnification under
Section 10.1 of notice of the commencement or threatened commencement of any
civil,
 

 
-26-

--------------------------------------------------------------------------------

 

10.3.2 criminal, administrative, or investigative action or proceeding involving
a Claim in respect of which the indemnified party may seek indemnification
pursuant to any such Section, the indemnified party shall notify the
indemnifying party of such Claim in writing.  No failure to so notify an
indemnifying party shall relieve it of its obligations under this Agreement
except to the extent that it can demonstrate damages attributable to such
failure.  Within fifteen (15) days following receipt of notice from the
indemnified party relating to any Claim, the indemnifying party shall notify the
indemnified party in writing if the indemnifying party elects to assume control
of the defense and settlement of that Claim (a “Notice of Election”).
 
10.3.3 If the indemnifying party delivers a Notice of Election relating to any
Claim within the required notice period, the indemnifying party shall be
entitled to have sole control over the defense and settlement of such Claim;
provided, that (a) the indemnified party shall be entitled to participate in the
defense of such Claim and to employ counsel at its own expense to assist in the
handling of such Claim, and (b) the indemnifying party shall obtain the prior
approval, which approval shall not be unreasonably delayed or withheld, of the
indemnified party before entering into any settlement of such Claim or ceasing
to defend against such Claim.  After the indemnifying party has delivered a
Notice of Election relating to any Claim in accordance with the preceding
paragraph, the indemnifying party shall not be liable to the indemnified party
for any legal expenses incurred by the indemnified party in connection with the
defense of that Claim.  In addition, the indemnifying party shall not be
required to indemnify the indemnified party for any amount paid or payable by
the indemnified party in the settlement of any Claim for which the indemnifying
party has delivered a timely Notice of Election if such amount was agreed to
without the consent of the indemnifying party.
 
10.4 Subrogation.
 
 In the event that an indemnifying party shall be obligated to indemnify an
indemnified party pursuant Section 10.1, the indemnifying party shall, upon
payment of such indemnity in full, be subrogated to all rights of the
indemnified party with respect to the Claims to which such indemnification
relates.
 
11.  
LIMITATIONS OF LIABILITY

 
11.1 Limitation of Damages.
 
  EXCEPT FOR DAMAGES CAUSED BY WILLFUL MISCONDUCT, GROSS NEGLIGENCE, OR FRAUD,
AND THE EXCEPTIONS LISTED IN SECTION 11.2 AND NOTWITHSTANDING ANYTHING ELSE IN
THIS AGREEMENT, NEITHER PARTY SHALL BE LIABLE TO THE OTHER UNDER THIS AGREEMENT,
WHETHER BASED ON AN ACTION OR CLAIM IN CONTRACT, EQUITY, NEGLIGENCE, TORT OR ANY
OTHER THEORY, FOR ANY INDIRECT, INCIDENTAL, SPECIAL, CONSEQUENTIAL, EXEMPLARY OR
PUNITIVE DAMAGES, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.
 
11.2 Exceptions.
 
  The following costs will not be subject to the limitation in Section 11.1, but
will be subject to a cap equal to the amount of the Charges invoiced by Provider
and paid by Customer during the nine-month period prior to the date on which
such costs arise: (a) Service Credits or any payments due to Customer in lieu of
Service Credits as per the terms of Schedule C; (b) damages to real or personal
property caused by Provider; (c) damages resulting
 

 
-27-

--------------------------------------------------------------------------------

 

from a breach by a Party of its obligations under Section 7 or Section 8; (d)
damages arising from the actual or constructive termination in whole or in part
by Provider of this Agreement without cause, unless such termination is
permissible under Section 12.2; and (e) damages resulting from a breach by
Provider of its obligations under Schedule F.
 
11.3 Liability for Others.
 
  Each Party will be responsible hereunder for any acts or omissions of itself,
its Affiliates, its Subcontractors, and its and their Personnel, as if such acts
and omissions were the acts and omissions of such Party, to the extent the Party
uses such Affiliates, Subcontractors and Personnel to perform its obligations
under the Agreement.  Notwithstanding anything to the contrary herein, neither
Party shall be responsible for the delays, defaults and breaches occasioned as a
result of the acts and omissions of the other Party, its Affiliates, its
Subcontractors, and its and their Personnel.
 
11.4 Duty to Mitigate
 
.  Each Party shall have a duty to mitigate its Loss, damages, liability,
expenses and costs arising from the other Party’s breach of the Agreement.
 
11.5 Force Majeure.
 
11.5.1 Neither Party shall be liable for any default or delay in the performance
of its obligations under this Agreement if and to the extent (a) the default or
delay is caused, directly or indirectly, by a Force Majeure Event, (b) the
non-performing Party is without fault, and (c) the default or delay could not
have been prevented by reasonable precautions.  In such event, the
non-performing Party is excused from further performance for as long as such
circumstances prevail and the Party continues to use Commercially Reasonable
Efforts to recommence performance.  Any Party so delayed shall notify the Party
to whom performance is due and describe the circumstances causing the delay.
 
11.5.2 If a Force Majeure Event of Provider’s substantially prevents or delays
performance of the Services (in whole or in part) for more than three (3)
consecutive days, then at Customer’s option: (a) Customer may procure the
affected Services from an alternate source; (b) if Provider is unable to perform
the Services within thirty (30) days following such Force Majeure Event,
Customer may withdraw the affected Services from the scope of this transaction
as of a date specified by Customer without any liability to Customer for such
withdrawal; or (c) if Provider is unable to perform the Services within sixty
(60) days following such Force Majeure Event, Customer may terminate the
Agreement as of a date specified by Customer in a notice to Provider without
incurring any termination fees or liability of any kind. Customer will use
Commercially Reasonable Efforts to keep Provider informed of Customer’s decision
to seek services from a Third Party.
 
11.5.3 Provider shall not have the right to any additional payments from
Customer as a result of any Force Majeure occurrence of Provider’s.  A
performance failure of a Subcontractor or supplier shall not be a Force Majeure
Event for Provider unless the Subcontractor’s or supplier’s performance failure
was caused by a Force Majeure Event.
 

 
-28-

--------------------------------------------------------------------------------

 

11.5.4 TERMINATION
 
11.6 Termination by Customer for Cause.
 
11.6.1 Customer may terminate this Agreement, in whole or in part, and without
an obligation to pay any termination fees:
 
(a)  
if Provider commits a Material breach of this Agreement and (i) such breach is
not cured by Provider within thirty (30) days following written notice to
Provider or (ii) if such breach is of the type that requires more than thirty
(30) days to cure, Provider has obtained Customer’s consent to use more than
thirty (30) days to cure such breach, which consent shall not be unreasonably
withheld or delayed; or

 
 
 
(b)  
if Provider has delayed the Commencement Date from occurring within sixty (60)
days following the Effective Date.

 
11.6.2 Customer may exercise its termination right under Section 12.1.1 within a
maximum period of ninety (90) days from the date of default by Provider failing
which the right to termination shall lapse, by giving notice to Provider
specifying whether the termination is in whole or in part, identifying the
Services being terminated if the Agreement is being terminated in part, and
setting forth the date the termination is to be effective; provided, however,
that a part, as opposed to the whole, of this Agreement may be terminated only
if Provider’s failure to perform as determined by Section 12.1.1(a) or (b)
directly relates to the part of this Agreement to be terminated.  In addition,
if Customer chooses to terminate this Agreement in part under Section 12.1.1 and
Section 12.1.2, the Charges payable under this Agreement will be equitably
adjusted to reflect those Services that are terminated.  If Customer chooses to
terminate this Agreement in whole or in part pursuant to Section 12.1.1 and
Section 12.1.2, Customer shall have the right, but not the obligation, to
purchase from Provider any or all Customer Dedicated Assets located in Augusta
GA, as were in use in connection with the affected Services as of the effective
date of such termination at a price equal to the higher of (i) net book value
(determined using Generally Accepted Accounting Principles (“GAAP”) as
consistently applied by Provider) of such Dedicated Assets as of the effective
date of such termination; or (ii) fair market value, (plus all applicable
taxes), provided that no payment shall be required to acquire such Dedicated
Assets to the extent they were previously purchased by or paid for by Customer
on behalf of Provider and such amounts have not been adjusted in the Charges.
 
11.7 Termination By Provider.
 
 
 
11.7.1 Provider may terminate this Agreement:
 
(a)  
if Customer at any time during the Term fails to timely pay three (3) months
outstanding invoices, (unless disputed in accordance with Section 4.2.2 of
Schedule E) within thirty (30) days after

 

 
-29-

--------------------------------------------------------------------------------

 

(b)  
written notice from Provider stating that it failed to make payment when due,
then Provider may, by giving notice to Customer, terminate this Agreement as of
a date specified in the notice of termination; or

 
(c)  
if Customer commits a Material breach of this Agreement other than a breach
under Section 12.2.1(a) and (i) such breach is not cured by Customer within
ninety (90) days following written notice to Customer or (ii) if such breach is
of the type that requires more than ninety (90) days to cure, Customer has
obtained Provider’s consent to use more than ninety (90) days to cure such
breach, which consent will not be unreasonably withheld.

 
11.7.2 EXCEPT AS SET FORTH IN THIS SECTION 12.2, PROVIDER SHALL HAVE NO OTHER
RIGHTS TO TERMINATE THIS AGREEMENT. NOTWITHSTANDING ANY TERMINATION UNDER THIS
SECTION 12.2 PROVIDER’S OBLIGATION TO PROVIDE DISENGAGEMENT ASSISTANCE PURSUANT
TO SECTION 12.6 SHALL REMAIN IN FULL FORCE AND EFFECT.  IN ADDITION, CUSTOMER
SHALL PAY TO THE PROVIDER FEES IN ACCORDANCE WITH SCHEDULE K.
 
11.8 Termination Upon Sale, Acquisition, Merger or Change of Control, or For
Change in Financial Condition.
 
11.8.1 In the event (a) of a change in Control of Provider, or (b) on and after
the Transitions Services have been completed, a determination is made by an
independent financial advisor mutually selected by the Parties (or otherwise
mutually determined by the Parties in writing without such independent financial
advisor)  that Provider’s financial condition has Materially deteriorated such
that Provider will not be able to perform the Services in Material conformance
with the Agreement for the remainder of the Term, then Customer may terminate
this Agreement in its sole discretion by giving Provider at least forty five
(45) days prior notice and designating a date upon which such termination shall
be effective.  If terminated pursuant to this Section 12.3.1, Customer shall
have no liability to Provider except for payment of fees for Services actually
rendered prior to the effective date of termination.
 
11.8.2 If Customer chooses to terminate this Agreement under this Section 12.3,
Customer shall have the right, but not the obligation, to purchase from Provider
any or all Customer’s Dedicated Assets located in Augusta GA as were in use in
connection with the affected Services as of the effective date of such
termination at a price equal to the higher of (i) net book value (determined
using GAAP as consistently applied by Provider) of such Customer’s Dedicated
Assets as of the effective date of such termination; or (ii) fair market value,
(plus all applicable taxes), provided that no payment shall be required to
acquire such Dedicated Assets to the extent they were previously purchased by or
paid for by Customer on behalf of Provider and such amounts have not been
adjusted in the Charges.
 
11.9 Termination by Customer for Convenience.
 

 
-30-

--------------------------------------------------------------------------------

 

11.10 A Customer may terminate this Agreement for convenience, without cause, by
giving Provider at least sixty (60) days prior notice designating the
termination date; provided, however, that Provider shall be entitled to the
applicable termination fees specified in Schedule K.   Customer shall have no
other liability to Provider in connection with such termination except for
payment of the termination fees specified in Schedule K, and payment of all
Charges accrued prior to the effective date of termination.  If a purported
termination for cause by Customer under Section 12.1 is determined by a
competent authority not to be properly a termination for cause, or a purported
termination by Customer under Section 12.3 is determined by competent authority
not to be a termination under such Section, then such termination by Customer
shall be deemed to be a termination for convenience under this Section 12.4 and
the Customer shall be liable to pay the termination fees specified in Schedule
K.
 
11.10.1 Notwithstanding anything to the contrary in this Agreement, Customer may
terminate any Function performed by Provider for convenience by giving Provider
written notice and paying any amounts owed under Schedule K.  If one or more
Functions are terminated pursuant to this Section 12.4.2, the portions of this
Agreement not terminated will continue in force according to the terms of this
Agreement.  If this Agreement does not otherwise provide or specify the basis
for determining Provider’s Charges for the continuing Services that are not
terminated, the Charges payable under this Agreement will be equitably adjusted
to reflect the Services that have been terminated.  If Customer pays any
termination fees to Provider in connection with a partial termination of this
Agreement, the termination fees set forth in Schedule K for the remainder of the
Term will be reduced by the amount paid by Customer and, in that event, Schedule
K will be deemed amended accordingly.
 
11.11 Extension of Termination Effective Date
 
.  Without limiting the generality of Customer’s rights under Section 12.1,
provided all Charges (unless disputed in accordance with Section 4.2.2 of
Schedule E) that have become due have been paid, and Customer has  complied with
the provisions of the Minimum Charge Commitment set forth in Section 2.6 of
Schedule E, Customer shall have one option to elect, not later than forty (40)
Business Days (twenty (20) Business Days in the case of a termination of
Provider under Section 12.2) prior to the termination or expiration of the
Agreement, to require that Provider continue to perform some or all of the
Services for a fixed term of up to nine (9) months following the otherwise
applicable effective date of the termination or expiration on the terms in
effect (including the Charges) on the date Customer makes an election under this
Section 12.5.
 
11.12 Disengagement Assistance.
 
11.12.1 Provided all Charges (unless disputed in accordance with Section 4.2.2
of Schedule E) that have become due have been paid, commencing upon any notice
of termination or of non-renewal of this Agreement (including notice of a
termination by Provider) or as otherwise set forth in Schedule J, and continuing
through the effective date of expiration (as such effective date may be extended
pursuant to Section 2.1.3), or, if applicable, through the effective date of
termination (as such effective date may be extended pursuant to Section 12.5),
and for up to twelve (12) months after such date or as otherwise set forth in
Schedule J, Provider shall provide to Customer, or, at Customer’s request, to
 

 
-31-

--------------------------------------------------------------------------------

 

11.12.2 Customer’s designee, such services as Customer may reasonably request to
facilitate the transition of the Services to Customer or its designee without
interruption or Material degradation and pursuant to the Disengagement
Assistance Plan.  Prior to the effective date of the termination or expiration,
Provider shall only charge Customer for any additional resources used by
Provider in providing Disengagement Assistance (above and beyond those resources
used in providing the Services).  After the effective date of the termination or
expiration, charges for Disengagement Assistance shall be on a time and
materials basis as specified in Exhibit E-2 of Schedule E.  In any event,
Disengagement Assistance shall include the assistance described in and be
provided pursuant to Schedule J; provided, however, and notwithstanding anything
to the contrary herein or in Schedule J, Customer shall be responsible for
obtaining all Required Consents in connection with the transition of Services to
Customer or its designee under this Section 12.6.
 
11.12.3 Provider acknowledges that, in the event it breaches (or attempts or
threatens to breach) its obligation to provide Disengagement Assistance as
provided in this Section 12.6 or Schedule J, Customer will be irreparably
harmed.  In such a circumstance, Customer may proceed directly to court.  If a
court of competent jurisdiction should find that Provider has breached (or
attempted or threatened to breach) any such obligations, Provider agrees that
without any additional findings of irreparable injury or other conditions to
injunctive relief, it shall not oppose the entry of an appropriate order
compelling performance by Provider and restraining it from any further breaches
(or attempted or threatened breaches).
 
12.  
DISPUTE RESOLUTION

 
12.1 Informal Dispute Resolution
 
.  Prior to the initiation of formal dispute resolution procedures, the Parties
shall first attempt to resolve their dispute informally as follows:
 
12.1.1 Within five (5) Business Days after either Party furnishes to the other a
notice of a dispute, the Customer Contract Executive and Provider Contract
Executive shall consider the dispute in person or by telephone and shall attempt
in good faith to resolve the dispute for a period of ten (10) Business Days
after their first meeting.  If the dispute is not resolved within such period,
the dispute shall be escalated and referred to senior executives in accordance
with Section 13.1.2 below.
 
12.1.2 If a dispute is not resolved in accordance with Section 13.1.1 above, a
Vice President-level or higher executive of each of Customer and Provider shall
consider the dispute in person or by telephone within five (5) Business Days and
shall attempt in good faith to resolve the dispute for a period of ten (10)
Business Days after the expiration of the period provided for in Section 13.1.1
above.  Unless such executives otherwise agree in writing, either Party may
pursue its rights and remedies under this Agreement after the expiration of such
period.
 
12.1.3 Unless expressly stated otherwise, the process set forth in this Section
shall not be deemed a prerequisite to either Party exercising its termination
rights under this Agreement.
 

 
-32-

--------------------------------------------------------------------------------

 

12.1.4 Arbitration
 
.  If the Parties are unable to resolve a dispute as contemplated by Section
13.1, then such dispute shall be referred to, and shall be finally and
exclusively resolved by, arbitration administered by the International Centre
for Dispute Resolution in accordance with its International Arbitration Rules
(the “ICDR Rules”) then in effect, as amended by this Section 13.2, which ICDR
Rules are deemed to be incorporated by reference into this Section 13.2. The
arbitration hearing shall take place in Atlanta, Georgia, United States of
America. The language of the arbitration shall be English. The number of
arbitrators shall be three (3). Each Party shall nominate one arbitrator within
twenty-one (21) days of the dispute being referred to arbitration and the two
(2) arbitrators nominated by the Parties shall, within thirty (30) days of the
appointment of the second arbitrator, agree upon and nominate a third arbitrator
who shall act as the presiding arbitrator. If no agreement is reached within
thirty (30) days by the two arbitrators nominated by the Parties regarding the
individual who shall serve as the presiding arbitrator, the ICDR administrator
(as such term is defined in the ICDR Rules) shall appoint a third arbitrator to
act as the presiding arbitrator. It is hereby expressly agreed that if there is
more than one claimant party or more than one respondent party, the claimant
parties shall together nominate one arbitrator and the respondent parties shall
together nominate one arbitrator. In the event that a sole claimant or the
claimant parties, on the one side, or a sole respondent or the respondent
parties, on the other side, fails to nominate its/their arbitrator, such
arbitrator shall be appointed by the ICDR administrator. Any award issued by the
arbitrators shall be final and binding upon the Parties and may be entered and
enforced in any court of competent jurisdiction by any of the Parties.  The
Parties hereto acknowledge and agree that any breach of the terms of this
Agreement (including, but not limited to, Section 8 and Section 12.6.2 herein)
could give rise to irreparable harm for which money damages would not be an
adequate remedy. Accordingly, the Parties agree that, prior to the formation of
the arbitration tribunal, the Parties have the right to apply exclusively to any
court of competent jurisdiction located in Atlanta, Georgia for interim or
conservatory measures, including, without limitation, to compel arbitration (an
“Interim Relief Proceeding”). Furthermore, the Parties agree that, after the
formation of the arbitration tribunal, the arbitrators shall have the sole and
exclusive power to grant temporary, preliminary and permanent relief, including
injunctive relief and specific performance, and any then pending Interim Relief
Proceeding shall be immediately discontinued without prejudice to the rights of
any of the Parties thereto. Unless otherwise ordered by the arbitrators pursuant
to the terms hereof, the arbitrators’ expenses shall be shared equally by the
Parties. In furtherance of the foregoing, each of the Parties hereto irrevocably
submits to: (i) the exclusive jurisdiction of the courts of the United States of
America located in Atlanta, Georgia in relation to any Interim Relief Proceeding
and; (ii) the non-exclusive jurisdiction of the courts of the United States of
America located in Atlanta, Georgia with respect to the enforcement of any
arbitral award rendered in accordance with this Section 13.2; and, with respect
to any such suit, action or proceeding, waives any objection that it may have to
the courts of the United States of America located in Atlanta, Georgia on the
grounds of inconvenient forum.
 
12.2 Continued Performance
 
.  Each Party agrees to continue performing its obligations under this Agreement
while any dispute is being resolved except to the extent the issue in dispute
precludes performance (good faith disputes over payment shall not be deemed to
preclude performance, provided that any withholding of payments is in accordance
with Section 4.2.2 of Schedule E).
 

 
-33-

--------------------------------------------------------------------------------

 

Governing Law
 
.  This Agreement and performance under it shall be governed by and construed in
accordance with the laws of the State of Georgia without regard to its choice of
law principles; the 1980 U.N. Convention on Contracts for the International Sale
of Goods shall not apply to this Agreement.
 
13.  
MISCELLANEOUS

 
13.1 Binding Nature and Assignment
 
.  This Agreement shall be binding on the Parties hereto and their respective
successors and permitted assigns.  Neither Party may, or shall have the power
to, assign this Agreement without the consent of the other, except that Customer
may assign its rights and obligations under this Agreement without the approval
of Provider to an entity which acquires all or substantially all of the assets
of Customer or to any Affiliate or successor in a merger or acquisition of
Customer.
 
13.2 Step In
 
.  If the members of NIIT Media Technologies, LLC decide to dissolve or
liquidate substantially all of the assets of NIIT Media Technologies, LLC, or if
NIIT Media Technologies, LLC declares bankruptcy or a bankruptcy proceeding is
brought against NIIT Media Technologies, LLC and is finally adjudicated by the
highest competent authority, at Customer’s sole election, Customer and NIIT USA
may agree to cause a novation of this Agreement from NIIT Media Technologies,
LLC to NIIT USA by giving written notice to such effect to NIIT Media
Technologies, LLC and NIIT USA.  Such novation shall become effective
immediately upon receipt of written notice by NIIT USA.  In such event, NIIT USA
will become a party to this Agreement in substitution for NIIT Media
Technologies, LLC and NIIT Media Technologies, LLC will cease to be a party to
this Agreement and will have no further liability under this Agreement, except
for such liabilities that had accrued on or before the date of novation.  For
the avoidance of doubt, in the event that a novation occurs pursuant to this
Section 14.2, NIIT USA shall have all rights and obligations, unless otherwise
expressly stated herein, that NIIT Media Technologies, LLC has under the
Agreement and references to “NIIT Media Technologies, LLC” or “Provider” in the
Agreement shall be read as references to NIIT USA.  For the further avoidance of
doubt, in the event that a novation occurs pursuant to this Section 14.2, MPG
and MCC shall have all rights, unless otherwise expressly stated herein, and
obligations that MPG and MCC has under the Agreement.  Upon execution, NIIT USA
and Customer acknowledge and agree to the provision of this Section 14.2.
 
13.3 Personnel Solicitation.   
 
13.3.1 During the Term of this Agreement and for a period if one (1) year
thereafter, neither Party shall not directly solicit or encourage, or attempt to
solicit or encourage, any Personnel of the other Party or its Affiliates to
leave the employment of the other Party or such Affiliates.  It shall not be a
violation of this provision for either Party to advertise its openings in
generally available media and to hire Personnel of the other Party or its
Affiliates that contact the Party so advertising as a consequence of such
advertising.  Each Party acknowledges that a violation of this Section 14.3.1
shall have serious adverse consequences to the business of the other Party or
its Affiliates that shall not be adequately compensated by monetary damages
alone.  If either Party actually violates, or threatens to violate, this Section
14.3.1, the other Party shall be entitled to equitable relief by injunction or
otherwise.
 

 
-34-

--------------------------------------------------------------------------------

 

13.3.2 Entire Agreement; Amendment.   This Agreement, including any Schedules
and Exhibits referred to herein and attached hereto, each of which is
incorporated herein for all purposes constitute the entire agreement between the
Parties with respect to the subject matter hereof.  This Agreement supersedes
all prior agreements, whether written or oral, with respect to the subject
matter contained in this Agreement.  No change, waiver, or discharge hereof
shall be valid unless in writing and signed by an authorized representative of
the Party against which such change, waiver, or discharge is sought to be
enforced.
 
13.4 Compliance with Laws and Regulations.
 
13.4.1 Each Party shall perform its obligations in a manner that complies with
Applicable Laws (including identifying and procuring required permits,
certificates, approvals and inspections).
 
13.4.2 Provider will, at its own cost and expense, identify, obtain and maintain
all Governmental Approvals, and provide any notice to any governmental
authority, that Provider is required to obtain, maintain, or provide under any
Applicable Law in connection with the operation of its business including the
performance of the Services in its capacity as a service provider.  Upon request
by Provider, Customer will provide to Provider reasonable cooperation and
assistance in obtaining Governmental Approvals hereunder.
 
13.4.3 If a charge of non-compliance by either Party with any such Applicable
Laws occurs, the Party asserting a charge of non-compliance shall promptly
notify the other Party of such charge in writing.  With the exception of laws
restricting or prohibiting the offshoring of services and anything to the
contrary herein, each Party will bear the risk of and have financial
responsibility for any change in Applicable Laws applicable to it or its
Affiliates, or their respective businesses, or the performance of its
obligations under this Agreement.
 
13.4.4 Each Party shall promptly notify the other Party of changes or proposed
changes to Applicable Law of which it becomes aware that could have a Material
impact on the Services or this Agreement.
 
(a)  
Upon identifying, being notified by Customer under Section 14.5.4, or otherwise
becoming aware of a change to Applicable Law, Provider shall promptly analyze
the impact of such change on the Services or this Agreement, notify Customer of
such impact, and propose to Customer changes to the Services and/or this
Agreement, if any, that are required to comply with Applicable Law as it is or
may be modified.  Customer shall promptly review such proposal, and upon
Customer’s approval, Provider shall promptly implement such changes.

 
(b)  
Changes to Services as a consequence of a change to Applicable Law that rise to
the level of New Services shall be chargeable by Provider to Customer as New
Services in accordance with Section 2.3 of Schedule E.  With the exception of
laws restricting or

 

 
-35-

--------------------------------------------------------------------------------

 

(c)  
prohibiting the offshoring of services and anything to the contrary herein, no
other changes to the Services as a result of a change to Applicable Law shall be
chargeable to Customer.

 
13.4.5 Provider shall perform its obligations in a manner that complies with
Customer’s reasonable safety, security, environmental and health rules,
regulations and policies as such rules, regulations and policies may change from
time to time, provided that Customer has made Provider aware of, and Provider
has agreed to, such rules, regulations and policies, and any changes thereto
through the Change Control Procedure.
 
13.5 Notices
 
.  All notices, requests, demands, approvals, consents, acceptances, information
and determinations under this Agreement (other than routine operational
communications), shall be in writing and shall be deemed effective upon receipt
(a) by hand, (b) by mail, or (c) via confirmed facsimile or.pdf format attached
to electronic mail.  Notice shall be given to the following:
 
In the case of Customer:
Steve Stone
Morris Publishing Group, LLC
725 Broad Street
Augusta, GA 30901
Fax: (706) 828-4385
E-mail: steve.stone@morris.com
 
In the case of Provider:
Lalit Dhingra
NIIT Technologies, Inc.
1050 Crowne Pointe Parkway
Suite 500
Atlanta, GA 30338
Fax: (770) 551-9292
E-mail: lalit.dhingra@niit-tech.com
 
 

A Party may from time to time change its address or designee for notification
purposes by giving the other notice of the new address or designee and the date
upon which it will become effective.
 
13.6 Counterparts
 
.  This Agreement may be executed in several counterparts, all of which taken
together shall constitute one single agreement between the Parties hereto.
 
13.7 Headings
 
.  The article and section headings and the table of contents used herein are
for reference and convenience only and shall not enter into the interpretation
hereof.
 
13.8 Relationship of Parties
 
.  Provider, in furnishing the Services hereunder, is acting as an independent
contractor, and Provider has the sole right and obligation to supervise, manage,
contract, direct, procure, perform or cause to be performed, all work to be
performed by Provider under this Agreement.  Provider is not an agent of
Customer and has no authority to represent Customer as to any matters, except as
expressly authorized in this Agreement.
 

 
-36-

--------------------------------------------------------------------------------

 

Severability
 
.  In the event that any provision of this Agreement conflicts with the law
under which this Agreement is to be construed or if any such provision is held
invalid by an arbitrator or a court with jurisdiction over the Parties, such
provision shall be deemed to be restated to reflect as nearly as possible the
original intentions of the Parties in accordance with Applicable Law.  The
remainder of this Agreement shall remain in full force and effect.
 
13.9 Consents and Approval
 
.  Except where expressly provided as being in the discretion of a Party, where
agreement, approval, acceptance, consent, or similar action by either Party is
required under this Agreement, such action shall not be unreasonably delayed or
withheld.  An approval or consent given by a Party under this Agreement shall
not relieve the other Party from responsibility for complying with the
requirements of this Agreement, nor shall it be construed as a waiver of any
rights under this Agreement, except as and to the extent otherwise expressly
provided in such approval or consent.
 
13.10 Waiver of Default; Cumulative Remedies.
 
13.10.1 Except as otherwise provided herein or in the Schedules, a delay or
omission by either Party hereto to exercise any right or power under this
Agreement shall not be construed to be a waiver thereof.  A waiver by either of
the Parties hereto of any of the covenants to be performed by the other or any
breach thereof shall not be construed to be a waiver of any succeeding breach
thereof or of any other covenant herein contained.
 
13.10.2 Except as otherwise expressly provided herein, all remedies provided for
in this Agreement shall be cumulative and in addition to and not in lieu of any
other remedies available to either Party at law, in equity or otherwise.
 
13.11 Survival
 
.  Any provision of this Agreement which contemplates performance or observance
subsequent to any termination or expiration of this Agreement, including,
specifically, Section 3.6.6, Section 7, Section 8, Section 10, Section 11 and
Section 14, shall survive any termination or expiration of this Agreement and
continue in full force and effect.
 
13.12 Public Disclosures.
 
13.12.1 Neither Party may use the other Party’s name, whether in relation to an
advertising or publicity matter (e.g., magazine advertisement, proposal to a
Third Party), or otherwise, without consent of the other Party.
 
13.12.2 Subject to Section 8.1.3, all media releases, public announcements, and
public disclosures by either Party relating to the existence or subject matter
of this Agreement, including promotional or marketing material, but not
including announcements intended solely for internal distribution or disclosures
to the extent required to meet legal or regulatory requirements, shall be
coordinated with and subject to approval by Customer and Provider prior to
release.  The Parties agree that the Customer shall make the relevant legal,
regulatory and contractual disclosures and filings in relation to this Agreement
and the transaction contemplated thereby within the prescribed timelines.
 

 
-37-

--------------------------------------------------------------------------------

 

13.12.3 Third Party Beneficiaries
 
.  This Agreement is entered into solely between, and may be enforced only by,
Customer and Provider and, further, this Agreement shall not be deemed to create
any rights in Third Parties, including suppliers and customers of a Party, or to
create any obligations of a Party to any such Third Parties.
 
13.13 Pledging
 
.  Provider agrees that, without the consent of Customer, which shall not be
unreasonably delayed or withheld, it shall not assign, transfer, pledge,
hypothecate or otherwise encumber its rights to receive payments from Customer
under this Agreement for any reason whatsoever.
 
13.14 Covenant of Good Faith
 
.  Each Party agrees that, in its respective dealings with the other Party under
or in connection with this Agreement, it shall act in good faith.
 
13.15 Further Assurances
 
.  The Parties hereto shall use all reasonable efforts to take, or cause to be
taken, all appropriate actions, to do or cause to be done all things necessary,
proper or advisable under Applicable Law, and to execute and deliver such
documents and other papers, in each case as may be required (a) to carry out the
provisions of this Agreement, (b) to correct any errors in the Agreement and
appropriately reflect the intent of the Parties, and (c) to consummate and make
effective the transactions contemplated by this Agreement.
 
13.16 Risk of Loss
 
.  Each Party shall be responsible for the risk of loss of, and damage to, any
Equipment, hardware, Software, or other materials in its possession or under its
control unless such damage is attributable to the other Party’s negligence, act
or omission.
 
13.17 Bankruptcy
 
.  The Parties acknowledge and agree that the Intellectual Property provisions
of this Agreement include licenses of intellectual property rights between the
Parties as such term is used in Section 365(n) of Title 11 of the United States
Code.
 
13.18 Counterparts
 
.  This Agreement may be executed in several counterparts, all of which taken
together shall constitute one single agreement between the Parties hereto.
 
 
 
[SIGNATURE PAGE FOLLOWS]
 

 
-38-

--------------------------------------------------------------------------------

 

 
 
IN WITNESS WHEREOF, Customer and Provider have each caused this Agreement to be
signed and delivered by its duly authorized officer, all as of the Effective
Date.
 
 
 
 
NIIT MEDIA TECHNOLOGIES, LLC
 
 
 
 
By: ________________________________
       Name:
       Title:
 
 
SOLELY AND EXCLUSIVELY WITH RESPECT TO SECTION 14.2:
NIIT TECHNOLOGIES, INC.
 
 
 
 
By: ________________________________
       Name:
       Title:
 
 
 
MORRIS PUBLISHING GROUP, LLC
 
 
 
 
By: ________________________________
       Name:
       Title:
 
 
MORRIS COMMUNICATIONS COMPANY, LLC
 
 
 
By: ________________________________
       Name:
       Title:
   


 
-39-

--------------------------------------------------------------------------------

 
 
TABLE OF SCHEDULES
 
 
Schedule A
Defined Terms
Schedule B
Statements of Work
Schedule C
Service Levels and Service Credits
Schedule D
Governance
Schedule E
Charges, Invoicing, and Payment
Schedule F
Security and Privacy
Schedule G
Audits
Schedule H
Insurance
Schedule I
Retained Tasks
Schedule J
Disengagement Assistance
Schedule K
Termination Charges
Schedule L
Schedule M
Transition Plan
Letter Agreement by MCC
   


 
-40-

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
DEFINED TERMS
 
 
For purposes of the Agreement, the following terms have the following meanings:
 
1.1 ‘A/C’ means Air Conditioning.
 
1.2  ‘Acceptance Criteria’ is a description by which a milestone or Deliverable
is measured to determine whether the milestone or Deliverable meets the user’s
requirements.
 
1.3 ‘Access Control’ means utilizing methods consistent with other information
technology best practices to control and monitor the availability of Customer’s
systems to Authorized Users.
 
1.4 ‘Access Control List’ or ‘ACL’ means a maintained listing of Authorized
Users, Access Levels, Access Methods, and Account information.
 
1.5 ‘Access Level’ means an Authorized User’s Security Privileges on a given
system.
 
1.6 ‘Access List Control’ means the list of Privileges available to be provided
to a given user.
 
1.7 ‘Access Method’ means any Authorized method for obtaining information within
Customer’s Systems.
 
1.8 ‘Accessory’ means any commonly utilized device generally included with
Equipment and/or Software.
 
1.9 ‘Account’ means the logical storage of relationship information for
Authorized Users.
 
1.10 ‘ACH’ means Automated Clearing House.
 
1.11 ‘Acknowledgement’ means a written agreement and acceptance of an agreement.
 
1.12 ‘ACL’ means Access Control List.
 
1.13 ‘Acquirer’ means a Person who acquires a Divested Service or a Person to
which a Divested Product is transferred.
 
1.14 ‘Ad’ means all advertisements placed with Customer Publications.
 
1.15 ‘Ad Booking’ means the form used to define the sales order specifications
for advertisements.
 
1.16 ‘Ad Hub’ means the centralized advertising organization within Customer.
 
1.17 ‘Ad Hoc’ means to provide in as timely a fashion as is Commercially
Reasonable from the initiation of a request.  Requests shall only be submitted
such that the Supplier is subject to responding to a reasonable number of
requests in any given time frame.

 
-41-

--------------------------------------------------------------------------------

 

1.18 ‘Ad Order’ means the form used to define the sales order specifications for
advertisements.
 
1.19 ‘Ad Pre-Flight Report’ means the report documenting status of Ad
Pre-Flighting.
 
1.20 ‘Ad Pre-Flighting’ means the process of checking Ads for errors.
 
1.21 ‘Ad Problem’ means the errors found in Ads.
 
1.22 ‘Ad Product’ means the advertisements that are produced for use in print
Publications and digital distribution.
 
1.23 ‘Ad Production’ means the Services supporting advertising order entry and
advertising development.
 
1.24 ‘Ad Services’ mean the Services pertaining to order entry and Production of
advertising.
 
1.25 ‘Ad Tickets’ mean the system used by sales administrators and sales
representatives to input details of sold advertisements for processing and
development.
 
1.26 ‘Additional Customer Services’ has the meaning set forth in Section 3.5.1
of the Master Services Agreement.
 
1.27 ‘ADM’ means Application Development and Management.
 
1.28 ‘AdWatch’ means the advertising content management system developed by
Media Spectrum.
 
1.29 ‘Ads Containing an Error’ mean Ads that do not conform to style and
specifications specified by Customer.
 
1.30 ‘Advertisers’ mean the companies or Entities purchasing Ads.
 
1.31 ‘Advertising Rate Notice’ means the notice sent to Advertisers defining the
rate revisions.
 
1.32 ‘Advertising Support’ means the process to handle advertising billing.
 
1.33 ‘Affected Users’ mean the End Users of a system that are impacted by a
given Change.
 
1.34 ‘Affiliate’ means, with respect to any Entity, any other Entity
Controlling, Controlled by, or under common Control of, such Entity.
 
1.35 ‘Agreement’ means, collectively, the Master Services Agreement, all
Schedules and Exhibits thereto, and all Change Orders executed thereunder.
 
1.36 ‘Air Conditioning’ or ‘A/C’ means any and all Facility Equipment used to
provide heating, ventilation, cooling, or other environmental air control.

 
-42-

--------------------------------------------------------------------------------

 

1.37 ‘A.M. Best Insurance Rating’ means the insurance credit rating provided by
A.M. Best Company.
 
1.38 ‘Amount at Risk’ means the amount at potential risk for Service Level
Defaults.
 
1.39 ‘Animated Ads’ mean the advertisements used on digital products developed
for banner purposes, which are typically developed using flash technology.
 
1.40 ‘Anniversary Commitment’ has the meaning set forth in Section 2.6.1 of
Schedule E.
 
1.41 ‘Annual Process and Systems Plans’ has the meaning set forth in Section
3.4.1 of the Master Services Agreement.
 
1.42 ‘Applicable Law’ means any of the following, from time to time, to the
extent it applies to the Agreement, a Party or the Services (including the
performance, delivery, receipt, or use of the Services, as applicable and
wherever occurring):
 
(a)  
any statute or other legislation or regulation issued by any governmental Entity
having jurisdiction over either of the Parties;

 
(b)  
any treaties, multinational conventions and the like having the force of law;

 
(c)  
the common law;

 
(d)  
any binding court order, judgment or decree;

 
(e)  
any applicable industry code, policy, or standard enforceable by law; or

 
(f)  
any applicable direction, policy, or order that is given by a regulator.

 
1.43 ‘Application’ means the computer Code and logic that makes up the
computerized component of a system.
 
1.44 ‘Application Component’ means a specific subset of computer Code that is
the logic for a discrete process.
 
1.45 ‘Application Data’ means the data elements required to run an Application
such as table data.
 
1.46 ‘Application Development and Management’ or ‘ADM’ means activities required
for supporting Applications including development and maintenance.
 
1.47 ‘Application Priority’ means the sequencing of Applications.
 
1.48 ‘Application Services’ mean those services that are required to maintain,
upgrade, or Patch computer Software.
 
1.49 ‘Approved Changes’ mean those Changes that have been reviewed and approved
by the CAB and are ready for Production.

 
-43-

--------------------------------------------------------------------------------

 

1.50 ‘Asset Control’ means developing and maintaining a list of assets found
within the Business Units.
 
1.51 ‘Assets Under Construction’ or ‘AUC’ mean products that are in the process
of being developed.
 
1.52 ‘Attributes’ mean descriptions of an Application, Data, or a System that
determine its action or make-up.
 
1.53 ‘AUC’ means Assets Under Construction.
 
1.54 ‘Audit Rules’ are set forth in Schedule G.
 
1.55 ‘Auditor’ has the meaning set forth in Section 1.3 of Schedule G.
 
1.56 ‘Audit’ has the meaning set forth in Section 1.4.1 of Schedule G.
 
1.57 ‘Authentication’ means the action required to determine a user’s Security
and Access Level.
 
1.58 ‘Authorized’ or ‘Authorized Users’ mean any individual or Entity authorized
by Customer to use the Services under this Agreement, whether on-Site or through
Remote Access.
 
1.59 ‘Automated Clearing House’ or ‘ACH’ means an electronic Network
for financial transactions in the United States.
 
1.60 ‘Automated Operations Tools’ mean a set of electronic tools used to perform
operational tasks.  While it is not a requirement that the toolset is automated
(i.e. does not require manual intervention), it is a requirement that the tools
act in such a way that such manual intervention is Practically Opaque to all
Customer staff.
 
1.61 ‘Automated System’ means a System that is run completely on a computer
without manual intervention.
 
1.62 ‘Base Charges’ mean fees paid for known services that are required to run
Systems.
 
1.63 ‘Batch Jobs’ mean computer processing jobs that are scheduled so they can
be run to completion without manual intervention.
 
1.64 ‘BIOS’ means Built-In Operating System.
 
1.65 ‘Black-Out Dates’ mean times in which Systems are unavailable as requiring
maintenance or updates.
 
1.66 ‘BPI’ means Business Partner Integration.
 
1.67 ‘Break-fix’ means a defect in the existing Application which needs to be
resolved with either a Code Change, Configuration Change, or other
Change.  Break-fixes do not result in any new functionality and are subject to
intensive end-to-end testing.

 
-44-

--------------------------------------------------------------------------------

 

1.68 ‘Break-Fix Resolution’ means the determination of the repair of a component
of a System.
 
1.69 'Built-In Operating System' or ‘BIOS’ means the basic input/output System
for a computer.
 
1.70 ‘Business Application’ means a computer Code required to automate a
business process.
 
1.71 ‘Business Continuity’ means the stabilization of automated business
processes in order to ensure that there is no business interruption.
 
1.72 ‘Business Day’ means any calendar day between and including Monday and
Friday, except any federal legal holiday in the United States on which financial
institutions in the State of New York or Georgia are authorized or required by
law or other governmental action to close.
 
1.73 ‘Business Partner’ means a Vendor or Customer who processes transactions
electronically.
 
1.74 ‘Business Partner Integration’ or ‘BPI’ means an automated computer
Interface to facilitate the interaction between businesses and typically refers
to a component of a company’s supply chain.
 
1.75 ‘Business Requirements’ is a document that describes the automation or
process needs of a user or Business Unit.
 
1.76 ‘Business Risk Assessment’ means the evaluation of Events likely to occur
that may cause business interruption, loss of revenue, or productivity.
 
1.77 ‘Business Unit’ means a Party receiving Services under the Master Services
Agreement.
 
1.78 ‘CAB’ means Change Approval Board.
 
1.79 ‘Capability Maturity Mode’ or ‘CMM’  means the five-level framework
proposed by Software Engineering Institute (SEI) that changes an organization’s
Software process from an immature, chaotic process to a mature, disciplined
Software process.
 
1.80 ‘Cause’ means an (i) act of fraud, embezzlement, theft or any other
Material violation of law that occurs during or in the course of employment with
Provider; (ii) damage to the Provider’s property or assets; (iii) improper
disclosure of the Provider’s Confidential Information; (iv) intentional breach
of any of the Provider’s policies; (v) the willful and continued failure to
substantially perform the duties for Provider; or (vi) willful conduct by the
employee that is demonstrably and Materially injurious to the Provider,
monetarily, to its reputation, or otherwise.
 
1.81 ‘CER’ means Capital Expenditure Report.
 
1.82 ‘Change’ means a change according to the ITIL framework.

 
-45-

--------------------------------------------------------------------------------

 

1.83 ‘Change Approval Board’ or ‘CAB’ means the committee of Customer and Client
that review and approve system or process Changes prior to implementation in an
operational environment.
 
1.84 ‘Change Control Procedures’ means Customer’s change control procedures in
effect immediately prior to the Effective Date and the procedures set forth in
Section 5 of Schedule D.
 
1.85 ‘Change Management’ or ‘Change Management Process’ means the activities
required to update a system including the Change Request, CAB approval, testing,
and implementation into a Production system.
 
1.86 ‘Change Order’ means a written request by Customer following a Change
Proposal that changes the Services or a Deliverable provided under the
Agreement.
 
1.87 ‘Change Proposal’ has the meaning set forth in Section 5.2.1 of Schedule D.
 
1.88 ‘Change Request’ means the written request of an End User or a Business
Unit to update a System.
 
1.89 ‘Charges’ mean the amounts payable by Customer to Provider as specified in
Section 2.1.3 of Schedule E.
 
1.90 ‘Claim’ means any actual or threatened claim, demand, charge, action, cause
of action, or other proceeding.
 
1.91 ‘Client’ shall mean any Customer Authorized User.
 
1.92 ‘Client Device’ means any Customer Authorized User Equipment.
 
1.93 ‘CMDB’ means Configuration Management Database.
 
1.94 ‘CMM’ means Capability Maturity Mode.
 
1.95 ‘Code’ means the algorithms required to be developed to operate a computer
or an Application.
 
1.96 ‘Commencement Date’ means sixty (60) days following the Effective Date or
earlier if mutually agreed to by the Parties.
 
1.97 ‘Commercially Reasonable’ or ‘Commercially Reasonable Efforts’ means taking
such steps, and otherwise performing in such a manner, as a well managed company
would, were such company acting in a determined, prudent, and reasonable manner
to achieve the particular result, provided always that such steps or actions are
within the reasonable control of the Party.
 
1.98 ‘Confidential’ or ‘Confidential Information’ shall include any information
regarding the Agreement or the Services and, specifically, shall mean:
 
(a)  
with respect to information of the Provider, any information or data that is of
a confidential or proprietary nature and that is marked “Confidential;”


 
-46-

--------------------------------------------------------------------------------

 

(b)  
with respect to information of Customer and its Affiliates, any information or
data of a confidential nature, whether provided orally or in writing and in any
format or medium, whether or not marked “Confidential” or with another similar
designation, including:

 
(i)  
all editorial content, designs, drawings, layouts, mockups, photographs, proofs,
illustrations, visual representations, works of authorship, and reports, video
recordings, audio recordings, and models to the extent that such materials are
not approved for distribution by Customer or a Customer Affiliate and actually
distributed to the public under the terms of this Agreement;

 
(ii)  
financial information and information about the financial affairs of Customer
and its Affiliates;

 
(iii)  
processes, procedures and plans of Customer and its Affiliates including all
processes and procedures used by Customer, Customer Affiliates and Provider
(other than Provider Intellectual Property) to collect, compile, and manipulate
data about Third Parties, and all algorithms used by Customer and Customer
Affiliates to determine product and service pricing;

 
(iv)  
information about the business of Customer and Customer Affiliates including:
marketing programs, plans and strategies; product development programs, plans
and strategies; pricing programs, plans and strategies, and other pricing
information; and other business programs, plans and strategies;

 
(v)  
Software developed by or on behalf of Customer or a Customer Affiliate including
processes, methodologies, technologies, algorithms, techniques and programmer
Interfaces;

 
(vi)  
all projections, forecasts, and analyses of Customer and/or its Affiliates;

 
(vii)  
other information of Customer and its Affiliates which is designated by Customer
and/or an Affiliate to be confidential or proprietary in nature;

 
(viii)  
proposals regarding and Applications of any of the foregoing;

 
(ix)  
Customer Data, in whatever substantive form (including written, Graphic and
machine readable forms), which has been derived or developed from, or which
contains or refers to, any of the information described in clauses (i) – (viii);
and

 
(x)  
information of Third Parties that is known or held by Customer and/or its
Affiliates and that would be treated as Confidential Information if it were
information of Customer or a Customer Affiliate including Demographic and
Contact Data.  For purposes of this definition, the term “Third Parties” shall
include:


 
-47-

--------------------------------------------------------------------------------

 

(xi)  
employees and contractors and prospective employees and contractors;

 
(A)  
Suppliers and prospective Suppliers;

 
(B)  
agents and prospective agents,

 
(C)  
Third Party advisors and prospective Third Party advisors;

 
(D)  
Advertisers and prospective Advertisers;

 
(E)  
Subscribers and prospective Subscribers;

 
(F)  
recipients (including purchasers) of Services and prospective recipients
(including purchasers) of Services;

 
(G)  
and recipients (including purchasers) of educational products,

 
(H)  
attendees and prospective attendees;

 
(I)  
exhibitors and prospective exhibitors; and

 
(J)  
Customer’s Business Partners and prospective Customer Business Partners.

 
1.99 ‘Configuration’ means the manipulation of certain Application settings that
do not require Changes to the base Code.
 
1.100 ‘Configuration Item’ means a Configuration item according to the ITIL
framework.
 
1.101 ‘Configuration Management Database’ or ‘CMDB’ has the meaning set forth in
Section 3.2.5 of Schedule B-1.
 
1.102 ‘Connectivity’ means the Network connectivity between computers and
devices.
 
1.103 ‘Contact Data’ means data used with Advertisers, association members, and
associations.
 
1.104 ‘Content’ means the non Code components of a System that are required for
operation.
 
1.105 ‘Contract’ means any written or oral agreement, lease, license,
instrument, note, guaranty, indemnity, warranty, deed, assignment, power of
attorney, certificate, purchase order, work order, insurance policy, benefit
plan, covenant, or assurance.
 
1.106 ‘Contract Change Process’ means the process through which Changes to
Systems or processes are recommended, reviewed and approved.
 
1.107 ‘Control’ and its derivatives (such as Controlling and Controlled) means,
with regard to any Entity, the right or power to dictate the management of and
otherwise control such

 
-48-

--------------------------------------------------------------------------------

 

1.108 Entity by any of:  (a) holding directly or indirectly fifty (50) percent
or more of the issued shares of capital or stock (or other ownership interest if
not a corporation) of such Entity ordinarily having voting rights;
(b) controlling the majority of the voting rights in such Entity; (c) having the
right to appoint or remove directors holding a majority of the voting rights at
meetings of the board of directors of such Entity; or (d) the majority of
directors or managers as the case may be.
 
1.109 ‘Copyrights’ means the United States Copyright Act of 1976 (17 U.S.C. §§
101, et seq.), as amended.
 
1.110 ‘Creative Services’ mean the Services including designing, creating,
modifying and otherwise preparing Graphics, Ads and other materials.
 
1.111 ‘Critical Service Level’ means any of the specific Service Levels set
forth on Schedule C.
 
1.112 ‘Cross-Functional’ or ‘Cross-Functional Services’ mean Services rendered
by Provider that have an impact on all service towers.
 
1.113 ‘Customization’ means a Change to a System that requires Change of the
core or base Code.
 
1.114 ‘Customer’ has the meaning set forth in the Preamble to the Masters
Services Agreement and, with respect to Schedule B-1, Schedule B-2 and Schedule
B-3, Affiliates of Customer receiving Services as indicated in Exhibit A
attached to Schedule B.
 
1.115 ‘Customer Contract Executive’ has the meaning set forth in Section
2.1.2 of Schedule D.
 
1.116 ‘Customer Credit Department’ means the Customer department responsible for
determining the credit worthiness of Advertisers.
 
1.117 ‘Customer Data’ means:  (a) all information of any kind, concerning the
business or operations of Customer and/or its Affiliates, including information
transmitted by or to Customer, information maintained by Customer, information
entered into Customer or Provider systems by or on behalf of Customer including
information stored in, processed by, or transmitted through the internet;
(b) information derived from such information; and (c) Customer Intellectual
Property.  For clarity, information may be Customer Data whether or not its is
Confidential Information.
 
1.118 ‘Customer Disengagement Assistance Manager’ has the meaning set forth in
Section 2.2.1 of Schedule J.
 
1.119 ‘Customer Intellectual Property’ means (i) all Intellectual Property owned
by or licensed to Customer as of the Effective Date, any Intellectual Property
purchased by Customer, or licensed to Customer, after the Effective Date, and
(ii) any Intellectual Property developed in the course of performing the
Services or otherwise under the Agreement, whether by Provider, a Third Party
under Provider’s direction and control, by both Provider and such Third Party,
or by any combination of Provider, a Third Party under Provider’s direction and
control, Customer and/or a Third Party under Customer’s direction and control;
provided, however, any underlying Provider Intellectual Property shall not in
itself be considered Customer Intellectual Property.

 
-49-

--------------------------------------------------------------------------------

 

1.120 For these purposes, the term “Provider” shall include Provider, its
Affiliates, and its and their Subcontractors and Personnel.  For the avoidance
of doubt, Customer Intellectual Property also includes all modifications to
Customer Intellectual Property and all derivative works of any of the foregoing.
 
1.121 ‘Customer’s License Rights’ mean perpetual, irrevocable, worldwide,
royalty-free, fully paid-up, nonexclusive rights to use, copy, maintain, modify,
enhance, and create derivative works of Provider Intellectual Property, but only
for use by Customer and Customer’s Affiliates to receive the Services or to
perform the tasks, functions and responsibilities that make up the Services and
any related functions, and for Customer Third Party service providers to perform
the tasks, functions and responsibilities that make up the Services and any
related functions.
 
1.122 ‘Customer Relationship Executive’ has the meaning set forth in Section
2.1.1 of Schedule D.
 
1.123 ‘Customer’s Standards and Procedures’ mean the standards and procedures of
Customer’s business, which may be updated from time to time.
 
1.124 ‘Data Center’ means the physical space and Infrastructure required to run
computer servers and data storage Equipment.   It typically applies to the
raised floor space along with cooling and power systems.
 
1.125 ‘Data Privacy Laws’ mean all Applicable Laws which govern or address the
acquisition, receipt, storage, use, transfer, or destruction of information of a
Confidential or sensitive nature, including Personal Information.
 
1.126 ‘Data Restore’ means the operation of retrieving Customer Data from a
backup Location and returning it to the state from which it was originally
gathered.
 
1.127 ‘Data Validation’ means checking the integrity of Customer Data as it is
moved from a Production state to a backup Location.
 
1.128 ‘Dealers’ mean the organizations that resell Publication products to End
Users.
 
1.129 ‘Dedicated Assets’ mean those assets that are used exclusively to provide
the Services.
 
1.130 ‘Deliverable’ means any documents that Provider is required to provide to
Customer under the Agreement, including the Procedures Manual, various reports
and plans, and the Change Control Procedures, and any Software that Provider
may, from time to time during the Term, be required to develop, modify,
implement and integrate for Customer under Section 4.2 of the Master Services
Agreement.  In the event Customer engages Provider to develop, modify, implement
and/or integrate Software, the Functional Specifications, Technical
Specifications, testing strategy document and test packs will all be treated as
Deliverables.
 
1.131 ‘Demographic Data’ means data of characteristics for a population.
 
1.132 ‘Direct Goods’ mean items that are procured for a discrete purpose in the
Production of media products.

 
-50-

--------------------------------------------------------------------------------

 

1.133 ‘Disaster’ means an act of force majeure causing computers and systems to
become inoperable.
 
1.134 ‘Disaster Recovery’ means the reinstatement of systems and services to
continue business operations after an accident or other Force Majeure Event.
 
1.135 ‘Disaster Recovery Planning’ or ‘DRP’ means the act of creating a
pre-Disaster plan that describes activities required to react to a Disaster and
re-establish computer operations and Systems.
 
1.136 ‘Disclosing Party’ means the Party disclosing Confidential Information to
the Receiving Party.
 
1.137 ‘Disengagement Assistance’ has the meaning set forth in Section 12.6.1 of
the Master Services Agreement.
 
1.138 ‘Disengagement Assistance Period’ means the period of time necessary for
the Disengagement Assistance.
 
1.139 ‘Disengagement Assistance Plan’ means the plan provided by Provider to
transition one or more Services back to Customer or to a Third Party.
 
1.140 ‘Divested Product’ is Software that has been transferred to an Acquirer.
 
1.141 ‘Divested Service’ is a Service that has been transferred to an Acquirer.
 
1.142 ‘Divestiture Services’ has the meaning set forth in Section 3.5.2(b) of
the Master Services Agreement.
 
1.143 ‘Documentation’ has the meaning set forth in Section 4.1 of Schedule D.
 
1.144 ‘DRP’ means Disaster Recovery Plan.
 
1.145 ‘E-Check’ means the electronic exchange or transfer of money from one
account to another.
 
1.146 ‘Effective Date’ has the meaning set forth in the Preamble to the Master
Services Agreement.
 
1.147 ‘Electronic Data Interchange’ means the electronic Interface of business
systems between partners.
 
1.148 ‘Emerging Vulnerability’ means newly discovered states of the Customer
Systems that may allow access to unauthorized individuals, programs, or other
devices that have the potential to cause unwanted effects, as regularly reported
in common trade magazines, trade websites, and professional organizations
comprised for the purpose of discovering such states.
 
1.149 ‘End Users’ mean consumers of Systems and computing
 
1.150 ‘End User Telephony’ means telephone hand-sets, head sets and other
telephone related Equipment used by staff.

 
-51-

--------------------------------------------------------------------------------

 

1.151 ‘Enhancement’ means a Change to the Application in order to accommodate a
new business process, reporting requirement, or any other Change which does not
currently exist in the design of the Application within the scope of work for
services herein.
 
1.152 ‘Enterprise Resource Planning’ or ‘ERP’ means a computer System that is
used to manage and coordinate all of the resources, information, and Functions
of a business.
 
1.153 ‘Entity’ means any corporation, including any non-profit corporation,
general partnership, limited partnership, limited liability partnership, joint
venture, estate, trust, cooperative, foundation, society, political party,
union, company, including any limited liability company or joint stock company,
firm or other enterprise, association, or organization.
 
1.154 ‘Equipment’ means computer, networking, and telephony hardware required to
facilitate a System.
 
1.155 ‘ERP’ means Enterprise Resource Planning.
 
1.156 ‘Escalation’ means workflow required to gain approval for an identified
solution to a Problem or risk.
 
1.157 ‘Event’ means any occurrence or condition of the environment that requires
Monitoring to anticipate and report on likely changes that may be required to
Support the Service Levels.
 
1.158 ‘Event Management’ means Monitoring, reporting, and recommending actions
for all Events.
 
1.159 ‘Exception Process’ means the method through which abnormal processes or
inputs are managed as in a work-around.
 
1.160 ‘Extension Period’ has the meaning set forth in Section 2.1.3 of the
Master Services Agreement.
 
1.161 ‘External Connectivity Policy’ means the policy governing the connection
of computers and Systems outside of a controlled environment.
 
1.162 ‘External Network’ means connections outside of the company’s controlled
environment.
 
1.163 ‘External Storage Media’ means physical storage maintained by a Third
Party.
 
1.164 ‘External Storage Media Management Services’ mean the services of a Third
Party responsible for managing physical storage media.
 
1.165 ‘Extranet Access’ means access to users outside of the company, usually
partners, Vendors, and Suppliers.
 
1.166 ‘Facilities’ or ‘Facility’ mean a building or place, including tangible
property therein, necessary or used to perform the Services.
 
1.167 ‘Fall Back’ means the act of resetting a System to a point in time.

 
-52-

--------------------------------------------------------------------------------

 

1.168 ‘Fault Isolation’ means the process used to identify a failure of a System
at its root.
 
1.169 ‘File Manipulation Services’ has the meaning set forth in Section 3.1.2 of
Schedule B-3.
 
1.170 ‘Firmware’ means the fixed, usually rather small, programs and/or data
structures that internally control various electronic devices.
 
1.171 ‘Force Majeure Event’ means an act of God such as a fire, flood or other
element of nature with respect to which the non-performing Party is without
fault and the default or delay could not have been prevented by reasonable
precautions.
 
1.172 ‘Freeze’ means the point in time at which no additional Changes can be
made to a System prior to it being put into Production.
 
1.173 ‘FTE’ means Full Time Equivalent.
 
1.174 ‘Full Time Equivalent’ or ‘FTE’ means a Person or Persons whose time
worked equals that of one full time employee.
 
1.175 ‘Function’ has the meaning set forth in Section 3.6.1 of the Master
Services Agreement.
 
1.176 ‘Functional Specifications’ mean the requirements in plain business terms
to later be redefined in technical terms.
 
1.177 ‘GAAP’ has the meaning set forth in Section 12.1.2 of the Master Services
Agreement.
 
1.178 ‘Governance Committee’ has the meaning set forth in Section 3.2 of
Schedule D.
 
1.179 ‘Governance Process’ means activities required to oversee a process.
 
1.180 ‘Governmental Approvals’ means all licenses, consents, permits, approvals
and authorizations of any governmental authority, or any notice to any
governmental authority, the granting or giving of which is required by
Applicable Law for the consummation and performance of the transactions
contemplated by this Agreement and the provision of Services under this
Agreement.
 
1.181 ‘Graphics’ mean illustrations or images.
 
1.182 ‘Help Desk’ has the meaning set forth in Section 5 of Schedule B-1.
 
1.183 ‘HRIS’ means Human Resources Information System.
 
1.184 ‘Human Resources Information System’ or ‘HRIS’ means the computer Software
that is responsible for capturing and managing data regarding employees.
 
1.185 ‘HVAC’ has the meaning set forth in Section 2.1.2 of Schedule I.

 
-53-

--------------------------------------------------------------------------------

 

1.186 ‘ICDR Rules’ has the meaning set forth in Section 13.2 of the Master
Services Agreement.
 
1.187 ‘IMAC’ refers to the 3.8 Installation, Movement, Addition, or Change of
Equipment.
 
1.188 ‘Implementation Management’ means activities required to oversee
implementing a System or process into a Production environment.
 
1.189 ‘Inactive’ means a computer or System that is no longer in use.
 
1.190 ‘Incident’ means an Event which is not part of the standard operation of
the Services and which causes or may cause disruption to or a reduction in the
quality of Services and productivity.
 
1.191 ‘Incident Management’ or ‘Incident Management Process’ means the
activities of an organization undertaken to identify, analyze and correct
hazards.
 
1.192 ‘Including’ and its derivatives (such as include and includes), whether or
not capitalized in the Agreement, mean “including, but not limited to”.
 
1.193 ‘Indirect Goods’ mean products that are procured for the use of the
business but are not directly required in the Production of the Customer’s end
product.
 
1.194 ‘Infrastructure’ means the Facility, power, cooling, networking, and
computing environment within the scope of Services.
 
1.195 ‘Initial Term’ has the meaning set forth in Section 2.1.1 of the Master
Services Agreement.
 
1.196 ‘Integrated System’ means a set of electronic tools used to perform
Cross-Functional management tasks.  While it is not a requirement that the
toolset be integrated in fact (i.e. all tools tie into one another
electronically without manual intervention), it is a requirement that the tools
act in such a way that such manual intervention is Practically Opaque to
Authorized Users.
 
1.197 ‘Intellectual Property’ means:  (a) works of authorship; (b) all materials
that are subject to Copyrights (whether or not registered) including all
editorial content, designs, drawings, layouts, mockups, prints, photographs,
proofs, visual representations works of authorship, and reports, video
recordings, audio recordings, and models; (c) all trade secrets including
Subscriber lists, lists of recipients and buyers of directories, lists of
recipients and buyers of educational products, lists of Advertisers and
exhibitors, lists of trade show and lists of conference attendees and lists of
any other Customer customers or Customer customer's Clients (whether or not
qualifying as trade secrets); (d) lists of prospective Subscribers, lists of
prospective buyers and prospective recipients of directories and education
products, lists of prospective Advertisers and exhibitors, and lists of
prospective trade show and conference attendees, and any other lists of
prospective Customer customers or Customer customer's Clients (“Prospects”);
(e) all compilations of Demographic Data and Contact Data about Subscribers,
recipients and buyers of directories, buyers of educational products,
Advertisers and exhibitors, trade show and conference attendees, and Prospects;
(f) all processes and procedures used to collect, compile, manipulate data about
third parties; (g) information related to all business,

 
-54-

--------------------------------------------------------------------------------

 

1.198 product and pricing strategies and information, and algorithms used to
determine product and service pricing; (h) all Software including both source
and object Code developed by or on behalf of a Party or an Affiliate of a Party
including processes, methodologies, technologies, algorithms, techniques and
programmer Interfaces; (i) all trademarks, service marks, logos, business names,
and (f) all formulae, ideas, inventions (including all patents, patent
Applications, patent disclosures, and any reissuances, continuations,
continuations-in-part, revisions, and reexaminations thereof), discoveries,
specifications, operating instructions, know-how, drawings, concepts, notes,
manuals, documentation, training materials, and job aids; (j) any other tangible
or intangible items in which Intellectual Property Rights may inhere; (k) all
translations, adaptations, derivations, combinations and derivative works of any
of the foregoing; and (l) copies of any Publications.
 
1.199 ‘Intellectual Property Rights’ mean all intellectual or industrial
property rights recognized in any jurisdiction in the world, in whatever form
such rights may exist, and including, whether registered or unregistered:
(a) all patent rights; (b) all Copyrights; (c) all mask work rights; (d) all
trademark, trade name, trade dress, and service mark rights, including rights to
any goodwill associated therewith; (e) all trade secret rights; (f) all moral
rights; and (g) all rights associated with any Application for, and
registration, extension, renewal or re-issuance of, any of the foregoing.
 
1.200 ‘Interface’ means the connection between computers or Systems required to
affect a process.
 
1.201 ‘Interim Relief Proceeding’ has the meaning set forth in Section 13.2 of
the Master Services Agreement.
 
1.202 ‘Issue’ means either (a) the product provided by Customer to its customers
as requested based on a periodic frequency or (b) a defined Problem that is
highly probable to affect a System or process if corrective action is not taken.
 
1.203 ‘Information Technology Infrastructure Library’ or ‘ITIL’ means the
framework for service delivery and service management.  ITIL has become the de
facto standard which provides the basis for improvement of the deployed IT
Infrastructure.
 
1.204 ‘IT Infrastructure’ means the computing environment required to facilitate
Connectivity, data management, and computer processing.
 
1.205 ‘ITIL’ means Information Technology Infrastructure Library.
 
1.206 ‘Job Scheduling’ means the act of automating Batch Jobs or processes.
 
1.207 ‘Key Affected Employees’ means those employees described in Section 6.1 of
the Master Services Agreement and listed on Schedule M.
 
1.208 ‘Kill Orders’ mean requests from Customer’s Client to stop an advertising
placement order.
 
1.209 ‘Knowledge Database’ has the meaning defined in Section 3.2.3 of Schedule
B-1.
 
1.210 ‘Late Payment Rate’ shall equal 3% simple interest computed on an annual
basis.

 
-55-

--------------------------------------------------------------------------------

 

1.211 ‘Laws’ mean all Applicable Laws, and any other laws, statutes, common laws
or other legal precedents set forth as Applicable Laws, which may be so
referenced in the Agreement, whether or not such applies, directly or
indirectly, to the Agreement, a Party or the Services.
 
1.212 ‘Level 1’ (or ‘Support Level 1’) means a Help Desk level call that
requires general technical knowledge and the ability to appropriately direct any
call received.
 
1.213 ‘Level 2’ (or ‘Support Level 2’) means a Help Desk level call that
requires specific technical knowledge (i.e. knowledge of a specific Application
or device) and can generally be resolved over the phone.
 
1.214 ‘Level 3’ (or ‘Support Level 3’) means a Help Desk level call that
requires specific technical knowledge (i.e. knowledge of a specific Application
or device) and generally requires a technician to be on-Site with the
Application or device.
 
1.215 ‘License’ means authorization under Intellectual Property Laws to allow
use of Software or a (patented) invention.
 
1.216 ‘License Risk’ means the possibility or likelihood that current Licenses
do not or will not adequately cover activities conducted within the scope of
this Agreement.
 
1.217 ‘License Risk Identification’ means utilizing methods consistent with
other information technology best practices to monitor the Applications and
Infrastructure environment for potential License Risks.
 
1.218 ‘License Tracking’ means the activities required to monitor the commercial
and legal rights associated with the use of a Third Party Software product.
 
1.219 ‘Location’ means service location as defined in Schedule B-1, Attachment
C.
 
1.220 ‘Losses’ mean all losses, liabilities, damages, liens, and Claims, and all
related costs, expenses, and other charges suffered or incurred as a result of
or in connection with a Claim (including reasonable attorneys’ fees, court costs
and disbursements at trial or on any appeal; reasonable costs of investigation,
litigation, settlement and judgment; and any taxes, fines, interest, and
penalties with respect to any of the foregoing).
 
1.221 ‘Managed Agreements’ mean contractual obligations that are actively
monitored and managed.
 
1.222 ‘Master File’ means the primary data source for a process or function.
 
1.223 ‘Master Services Agreement’ means the Master Services Agreement of this
Agreement.
 
1.224 ‘Material’ or ‘Materially’ shall mean that which can reasonably be
expected to be critical or have an important and a more than insubstantial
impact, change, consequence or effect.
 
1.225 ‘Messaging’ means an interaction between users on computing devices over
Networks.

 
-56-

--------------------------------------------------------------------------------

 

1.226 ‘Messaging Services’ mean the Infrastructure required for Messaging.
 
1.227 ‘Middleware’ means computer Software that connects diverse sets of
Applications together.
 
1.228 ‘Minimum Charge Commitment’ has the meaning set forth in Section 2.6.1 of
Schedule E.
 
1.229 ‘Minimum Event Monitoring Requirements’ mean the Monitoring of a
performance to ensure that the lowest acceptable thresholds are not breached.
 
1.230 ‘Minor Enhancement’ means the update of a System or Code that does not
require additional fees or resources.
 
1.231 ‘Monitoring’ means the constant watching of the performance of a System or
process.
 
1.232 ‘Monthly Charges’ has the meaning set forth in Section 2.1.1 of Schedule
E.
 
1.233 ‘Monthly Performance Report’ means the report generated by Provider to
document the level of service provided by Provider in the immediately preceding
month with respect to the Services.
 
1.234 ‘Morris’ means the Customer as defined in this Agreement.
 
1.235 ‘Morris Security Policies’ mean those policies attached as Schedule F.
 
1.236 ‘MPLS’ means Multiprotocol Label Switching.
 
1.237 ‘Multiprotocol Label Switching (MPLS) Infrastructure’ means a mechanism in
high-performance telecommunications Networks which directs and carries data from
one Network node to the next.
 
1.238 ‘Network’ or ‘IT Network’ means the physical connection of computers in a
workgroup or enterprise.
 
1.239 ‘Network Security’ means the Permissions and Access Controls required to
gain entry to the Customer’s Network.
 
1.240 ‘New Service’ means a service that is related to, but Materially different
from or, to the extent not covered by the existing unit costs, Materially in
addition to, the Services.  For clarity: (a) changes to the Services requested
by Customer that result in a Material change in the manner in which Provider is
required to provide the Services are treated as New Services; and (b) changes to
the volume of the Services are not treated as New Services.
 
1.241 ‘New Service Request’ has the meaning set forth in Section 4.1.1 of the
Master Services Agreement.
 
1.242 ‘Non-Standard Equipment’ means hardware or Software that is not part of
the standard catalogue but may be required to operate a unique process or
System.

 
-57-

--------------------------------------------------------------------------------

 

1.243 ‘Notice of Election’ has the meaning set forth in Section 10.3.1 of the
Master Services Agreement.
 
1.244 ‘Notifying’ means the automated process used to send a message to someone
to alert them of a required action.
 
1.245 ‘Obsolete’ means no longer suitable for use in the System or
Infrastructure.
 
1.246 ‘Off-Site Media Storage Management’ means the responsibility for keeping
and maintaining Customer data in a Site outside of those owned by the Customer.
 
1.247 ‘OS’ means operating system.
 
1.248 ‘Oversight Committee’ is the group of Customer and Provider management
responsible for governance of a specific process or function.
 
1.249 ‘Party’ means either Customer or Provider, as appropriate, and ‘Parties’
means Customer and Provider.
 
1.250 ‘Pass-Through Expense’ has the meaning set forth in Section 2.5.1 of
Schedule E.
 
1.251 ‘Patch’ means the computer Code required to repair a flaw in a System or
Application.
 
1.252 ‘Patch Levels’ mean the Release numbers assigned to a Third Party Software
company’s updates to their Software.
 
1.253 ‘Periodical Rate’ means the mailing rate provided by the U.S. Postal
Service.
 
1.254 ‘Permissions’ mean the lowest levels of Security access determinations
that make-up a user’s Access Level.
 
1.255 ‘Person’ means any individual, Entity, or governmental authority.
 
1.256 ‘Personal Information’ has the meaning set forth in Section 8.4 of the
Master Services Agreement.
 
1.257 ‘Personnel’ means employees and contractors of a Party, employees and
contractors of such Party’s Affiliates and employees and contractors of such
Party’s Subcontractors.
 
1.258 ‘Personnel Rates’ mean the daily, weekly, and monthly rates set forth in
Schedule E.  For purposes of clarity, no time and material or “FTE” Charges
shall accrue on vacation days, sick days, travel days, excused and unexcused
absence days, and days spent in training or performing administrative functions.
 
1.259 ‘Post-Divestiture Services Agreement’ has the meaning set forth in Section
3.5.2(a) of the Master Services Agreement.
 
1.260 ‘Post-Production Support’ means the Monitoring and management of a system
after it has reached an operational stage.

 
-58-

--------------------------------------------------------------------------------

 

1.261 ‘Postal Audits’ has the meaning set forth in Section 1.4.1(g) of Schedule
G.
 
1.262 ‘Potential Configuration Types’ mean the set of possible scenarios that
could be used to set up a System.
 
1.263 ‘Practically Opaque’ means providing Services in such a way that all
background processes are not obvious to any Customer Authorized User.
 
1.264 ‘PRB’ means Problem Review Board.
 
1.265 ‘Print Ready’ or ‘Print Ready Format’ means the format for printing.
 
1.266 ‘Privileges’ mean the set of Security Permissions that make-up a user’s
Access Level.
 
1.267 ‘Problem’ means the unknown root cause of one or more existing or
potential Incidents.
 
1.268 ‘Problem Management’ means the process of tracking known System Problems.
 
1.269 ‘Problem Review Board’ or ‘PRB’ is the committee made up of Customer and
Provider management that meets on a periodic basis to review, assess,
prioritize, and assign actions to correct Problems.
 
1.270 ‘Procedures Manual’ means a manual setting forth the steps that Provider
will take to perform the Services in sufficient detail and with sufficient
clarity to enable Customer, using reasonably experienced Personnel, to perform
the Services itself following a termination or expiration of the
Agreement.  Accordingly, such Procedures Manual shall include the composition of
the Steering Committee, staffing levels, management approach, notification and
Escalation procedures, temporary workaround procedures, contingency procedures,
progress reporting, development and maintenance methodologies and processes,
documentation, and the Change Control Procedures.
 
1.271 ‘Processing Norms’ has the meaning set forth in Section 3.6.7 of the
Master Services Agreement.  
 
1.272 ‘Procurement Portal’ means a user’s entry point through computing systems
to the procurement process.
 
1.273 ‘Production’ means the Systems that are actively used to carry out
business processes.
 
1.274 ‘Production Jobs’ mean Batch Jobs that are used in the Production
environment.
 
1.275 ‘Production Support’ means the management of the systems, computers and
Infrastructure used in Production.
 
1.276 ‘Program Management’ means the process of managing several related
projects, often with the intention of improving an organization's performance.
 
1.277 ‘Project’ means work requested by Customer after the Effective Date and
performed by Provider thereafter so long as:  (a) the work is discrete and
non-recurring; (b) the

 
-59-

--------------------------------------------------------------------------------

 

1.278 work requires start-up, planning, execution and closure; (c) the
completion of the work is likely to result in a Material change to the
environment in which the on-going Services are provided; and (d) the work is not
required for Provider to meet the performance standards or satisfy its refresh
or other obligations under the Agreement.
 
1.279 ‘Project Basis’ means activities to be undertaken in addition to other
agreed upon activities to implement a Project.
 
1.280 ‘Project Budget’ means the financial requirements for a discreet set of
activities.
 
1.281 ‘Project Plan’ means a plan setting forth in detail the steps Provider
will take to perform a Project in sufficient detail to enable Customer or a
Third Party to perform the Project itself following a termination or expiration
of the Agreement.  Accordingly, such Project Plan shall include the Project
timeline, a list of Project milestones, a list of Deliverables to be provided as
part of the Project, the staffing levels required to complete the Project on
schedule, the budget for the Project, the Charges associated with the Project,
the management approach to be utilized to manage the Project, any development
and maintenance methodologies and processes to be utilized in connection with
the Project, as well as any testing and acceptance procedures, requirements, and
documentation.
 
1.282  ‘Project Request’ has the meaning set forth in Section 4.2.1 of the
Master Services Agreement.
 
1.283 ‘Provider’ has the meaning set forth in the Preamble to the Master
Services Agreement.
 
1.284 ‘Provider Contract Executive’ has the meaning set forth in Section
2.2.2 of Schedule D.
 
1.285 ‘Provider Disengagement Assistance Manager’ has the meaning set forth in
Section 2.2.1 of Schedule J.
 
1.286 ‘Provider Intellectual Property’ means: (a) all Intellectual Property that
was in existence and owned by Provider or licensed to Provider prior to the
Effective Date; (b) all Intellectual Property created or acquired by Provider on
or after the Effective Date to the extent not based upon or derived from
Customer Intellectual Property; and (c) any derivative work, upgrade or update
to or modification of the Provider Intellectual Property described in clause (a)
or clause (b).
 
1.287 ‘Provider Managed Contract’ means an agreement between Customer and a
Third Party that is managed by the Provider.
 
1.288 ‘Provider Managed Third Party’ means a Vendor or Supplier that provides
goods or services to the Customer but is managed by the Provider.
 
1.289 ‘Provider Personnel’ means any Personnel employed or contracted by
Provider or a Subcontractor and who are working or have worked on the Customer
account.
 
1.290 ‘Provider Relationship Executive’ has the meaning set forth in Section
2.2.1 of Schedule D.

 
-60-

--------------------------------------------------------------------------------

 

1.291 ‘Provider Reporting’ means reports provided by Provider to document
Services.
 
1.292 ‘Provision’ or ‘Provisioning’ means procuring and providing goods or
services to users.
 
1.293 ‘Provisioning Catalogue’ means the listing of products that can be
procured through an Automated Systems, inclusive of descriptions and commercial
terms.
 
1.294 ‘Provisioning Request’ means an End User’s request for products and
Services.
 
1.295 ‘Public Information’ means information that is readily available to the
general public.
 
1.296 ‘Publication’ means the act of processing or publishing a newspaper.
 
1.297 ‘Publication Audits’ have the meaning set forth in Section 1.4.1(f) of
Schedule G.
 
1.298 ‘Quality Service Levels’ meas Service Levels measuring the quality of
Services provided.
 
1.299 ‘Racks’ mean the cabinets in which Servers are contained.
 
1.300 ‘Rate Table’ means the table defining the rates charged to Advertisers.
 
1.301 ‘Receiving Party’ means the Party receiving Confidential Information from
the Disclosing Party.
 
1.302 ‘Reconciliations’ mean processes that explain the difference between the
financial balances shown in an organization’s Systems.
 
1.303 ‘Records’ has the meaning set forth in Section 1.2.1 of Schedule G.
 
1.304 ‘Recovery’ means the act of re-establishing a System, computer or data to
Production.
 
1.305 ‘Release’ means the current version of computer Code in the Production
environment.
 
1.306  ‘Release Management’ means the process of managing new Configuration and
system Changes to Applications.
 
1.307 ‘Release Management Process’ means the process for reviewing, approving
and Implementing a process of Application in the Production environment.
 
1.308 ‘Remote Access’ means access to an End Users’ business systems from a
Location outside of that which is managed by the Customer.
 
1.309 ‘Remote Office Locations’ mean offices outside of the Customer’s
headquarters Location.

 
-61-

--------------------------------------------------------------------------------

 

1.310 ‘Remote Software Distribution Application’ means an Automated System used
to update computer Code on computers that are located outside of the physical
Location of the Person responsible for making the update.
 
1.311 ‘Remote Systems Management’ means the Monitoring and managing computers
and Applications in Locations other than where they are being monitored.
 
1.312 ‘Remote Users’ mean Users outside of the main Infrastructure of the
company.
 
1.313 ‘Representatives’ has the meaning set forth in Section 8.1.2(c) of the
Master Services Agreement.
 
1.314 ‘Required Consents’ mean, with respect to Intellectual Property owned by
Third Parties that is licensed to Customer, real property and Facilities leased
by Customer, and hardware rented or leased by Customer, those consents and
approvals necessary to enable Provider to access and use such Intellectual
Property, real property and Facilities, and hardware to the extent reasonably
required for Provider to perform the Services and other obligations arising
under and in accordance with the terms of the Agreement.
 
1.315 ‘Required Remediation Periods’ has the meaning set forth in Section 4.3.2
of Schedule G.
 
1.316 ‘Restoration’ means the act of bringing computers and Applications back to
their operable state prior to a Disaster or other shut-down.
 
1.317 ‘Retained Expenses’ mean those expenses that are not passed on to the
Provider and continue to be the responsibility of Customer.
 
1.318 ‘Retained Tasks’ mean only those functions, tasks, and responsibilities
that are specifically listed on Schedule I.
 
1.319 ‘Rich Media Ads’ mean digital advertisements that leverage enhanced design
elements such as corner peels and sliding billboards.
 
1.320 ‘Role’ means a user’s responsibilities within a System.
 
1.321 ‘Roll Back’ means the act of resetting a System to a point time, typically
prior to a system failure, in order to refresh the System.
 
1.322 ‘Root Level Access’ means access to the core operating parameters of a
computer.
 
1.323 ‘SAN’ means Storage Area Network.
 
1.324 ‘Scope’ means the processes and technology contemplated within the
Services being provided.
 
1.325 ‘Section 3.5.2 Election’ has the meaning set forth in Section 3.5.2(a) of
the Master Services Agreement.
 
1.326 ‘Security’ means protection of the facility, computing environment,
personal and business data stored therein.

 
-62-

--------------------------------------------------------------------------------

 

1.327 ‘Security Audits’ has the meaning set forth in Section 1.4.3 of Schedule
G.
 
1.328 ‘Security Perimeter’ means the boundaries for which the Customer is
required to manage intrusion and detection Security.
 
1.329 ‘Security Policy’ is the definition of what is required to be secure in
the context of the Customer’s business.
 
1.330 ‘Security Procedures’ are set forth in Schedule F.
 
1.331 ‘Security Risk’ means threats to an intrusion or other Security breach.
 
1.332 ‘Select Customer Retained IT Staff’ means a group of individuals retained
by Customer who require access to specified tools and Systems as identified
through the Governance Process defined in Schedule D.
 
1.333 ‘Sensible Password’ is a measure of the effectiveness of a password in
resisting guessing and brute-force attacks.
 
1.334 ‘Service Credit’ means a credit issued to Customer as set forth in more
detail on Schedule C.
 
1.335 ‘Service Level’ means the standards of performance required by Customer to
perform the Services as set forth in Schedule C.
 
1.336 ‘Service Level Default’ means the failure to perform the Services at the
required Service Levels where such failure is not excused in accordance with
Section 2.2.3 of Schedule C.
 
1.337 ‘Service Management Committee’ has the meaning set forth in Section 3.3 of
Schedule D.
 
1.338 ‘Services’ has the meaning set forth in Section 3.2.1 of the Master
Services Agreement.
 
1.339 ‘Shared Services’ means Services including: finance procure to pay,
finance record to report, finance order to cash, sourcing and category
management, finance fixed assets, hire to retire, call center and circulation
management.
 
1.340 ‘Shared Services Service Levels’ has the meaning set forth in Exhibit C-2
attached to Schedule C.
 
1.341 ‘Shopping Cart’ means the SAP system means to forward orders for assets to
other modules for processing.
 
1.342 ‘Significant Change’ means a Change to the System or computer Code
requiring additional resources and subject to the Change Management Process.
 
1.343 ‘Single Sign-on (SSO) Capabilities’ means the ability of a user to sign
onto the computer system one time and get access to multiple Applications.
 
1.344 ‘Site’ means Location.

 
-63-

--------------------------------------------------------------------------------

 
 
1.345 ‘Software’ means any elements of coding or computer programs including, as
applicable, the object Code and source Code and without regard to whether the
Software is operating system Software, Middleware, Firmware, Application
Software, tools or otherwise.  Software includes all Documentation.
 
1.346 ‘Software Image’ means the set of standard Applications that are applied
to End Users computers.
 
1.347 ‘SOW’ means Statement of Work.
 
1.348 ‘Spam’ means unwanted and unsolicited email messages.
 
1.349 ‘Spec Ad’ means an advertisement sold typically with a prospective Client
where the advertisement utilizes existing advertisement or standard format and
only business information is customized.
 
1.350 ‘Special Position’ means a critical position in a magazine (including
front cover, back cover, or other premium positions).
 
1.351 ‘Spend Category’ means a specific type or sub-type of commodity that is
sourced and procured.
 
1.352 ‘Standard Image’ has the meaning set forth in Section 4.2.1(a) of Schedule
B-1.
 
1.353 ‘Standard Operating Procedures’ means a written document or instruction
detailing all steps and activities of a process or procedure.
 
1.354 ‘Standard Products’ mean the products in the catalogue that are reviewed
and approved for purchase.
 
1.355 ‘Startup/Shutdown Testing’ means System testing to ensure that Disaster
procedures are operable.
 
1.356 ‘Statement of Requirements’ means a sub-section of a Statement of Work.
 
1.357 ‘Statement of Work’ or ‘SOW’ means the non-exclusive description of the
Services set forth in Schedule B-1, Schedule B-2 and Schedule B-3.
 
1.358 ‘Steady State’ means the phase in which Supplier delivers ongoing Level 2
and Level 3 maintenance and Support to the users of the Application.
 
1.359 ‘Steering Committee’ has the meaning set forth in Section 3.1 of Schedule
D.
 
1.360 ‘Storage Area Network’ or ‘SAN’ means a dedicated storage Network that
provides access to consolidated, block level storage.
 
1.361 ‘Subcontractor’ means a Third Party to whom Provider subcontracts or
otherwise delegates any Provider obligations to perform Services in accordance
with Section 6.3 of the Master Services Agreement.
 
1.362 ‘Subcontractor Personnel’ means any Personnel employed or contracted by or
on behalf of a Subcontractor and are working on the Customer account.

 
-64-

--------------------------------------------------------------------------------

 
 
1.363 ‘Subscribers’ mean Customers placing orders for Issues.
 
1.364 ‘Supplier’ means both the Supplier’s directly employed staff and any Third
Party Entity that Supplier may subcontract with in order to provide the Services
at its discretion.
 
1.365 ‘Supplier Managed Contracts’ mean all Contracts between Supplier and any
Person for the purpose of providing or used to provide Services to Customer
within the Scope of this Agreement.
 
1.366 ‘Supplier Managed Third Parties’ mean Third Party Suppliers contracting
with Customer, which will be managed by the Supplier on Customer’s behalf (see
‘Managed Agreements’) in order to provide Services to Customer within the Scope
of this Agreement.
 
1.367 ‘Support’ means activities undertaken by Supplier that are focused on
keeping the system available to the business.  Support includes Monitoring,
maintaining and tuning Applications and databases, Problem analysis,
investigations, and diagnosis, until such time that it is determined to be a
development item.
 
1.368 ‘System’ means a combination of computer Code, databases, and enabling
Infrastructure that are combined to support a business process.
 
1.369 ‘Tailoring Support’ means the requirement that Supplier Personnel have the
tools and information necessary to perform services such that Supplier Personnel
will address specific Client Devices (Equipment, Software, etc.) when providing
Support services, especially remote Support services.
 
1.370 ‘Technical Specification’ means documented requirement detail for
developing a System.
 
1.371 ‘Term’ has the meaning set forth in Section 2.1.1 of the Master Services
Agreement.
 
1.372 ‘Termination Effective Date’ has the meaning set forth in Section 5.1.1 of
Schedule E.
 
1.373 ‘Termination For Convenience Fees’ mean the fees that Customer is required
to pay Provider for termination for convenience, pursuant to Section 12.4 of the
Master Services Agreement.  Such fees are set forth on Schedule K.
 
1.374 ‘Third Party’ means any Person other than Customer, any of Customer’s
Affiliates, Provider or any of Provider’s Affiliates.
 
1.375 ‘Third Party Intellectual Property’ means all Intellectual Property that
is licensed by a Third Party to Customer, Provider or a Subcontractor.
 
1.376 ‘Third Party Printer’ means the Printers used as Subcontractors.
 
1.377 ‘Third Party Supplier’ means an organization, Entity, or corporation that
is not owned by either the Supplier or Customer.  Customer Third Party Suppliers
mean those Third Party Suppliers contracted directly with Customer.  Supplier
Third Party Suppliers mean those Third Party Suppliers contracted directly with
the Supplier.

 
-65-

--------------------------------------------------------------------------------

 
 
1.378 ‘Third Party Supplier Agreements’ mean contractual documents used to
describe and manage a relationship between Customer and their Business Partners.
 
1.379 ‘Timeliness Service Levels’ mean Service Levels tracking the timeliness of
the Services.
 
1.380 ‘Transferred Agreements’ mean those Customer Contracts, mutually agreed
upon by Customer and Supplier, where ownership of the Contract will transfer to
the Supplier as part of the Services the Supplier will provide to Customer.
 
1.381 ‘Transformation Services’ has the meaning set forth in Section 3.4.3 of
the Master Services Agreement.
 
1.382 ‘Transition’ means the phase in which Supplier establishes the processes
and capabilities to commence service delivery responsibilities.
 
1.383 ‘Transition Period’ has the meaning set forth in Section 5.1.1 of Schedule
L.
 
1.384 ‘Transition Plan’ has the meaning set forth in Section 3.3.1 of the Master
Services Agreement.
 
1.385 ‘Transition Services’ has the meaning set forth in Section 3.3.2 of the
Master Services Agreement and shall continue until the last date detailed the
Transition Plan set forth in Schedule L.
 
1.386 ‘Unit Price’ means the price for the individual unit for the category of
Service.
 
1.387 ‘Vendors’ mean a set of Business Partners that provide both Direct and
Indirect Goods and services.
 
1.388 ‘Vendor Set-Up Request’ means the form used by Customer employees to
request and approve a new Vendor to be added to the System.
 
1.389 ‘Web Ads’ mean Ads used for the internet.
 
1.390 ‘Weighting Factors’ mean points assigned to a Service Level for purposes
of Exhibit C-1, Exhibit C-2 and Exhibit C-3 attached to Schedule C, as amended
from time to time.
 
1.391 ‘White Glove Advertisers and Accounts’ mean Customer Clients that receive
preferential services and pricing.
 
1.392 ‘Word’ means word processing Software developed by Microsoft.


 
-66-

--------------------------------------------------------------------------------

 
